

 


SONIC INDUSTRIES LLC


NUMBER 7 NON-TRADITIONAL LICENSE AGREEMENT












BY AND BETWEEN


SONIC INDUSTRIES LLC, Licensor, and




, Licensee




Non-Traditional Sonic Location






,









 










Effective as of  , .












CIF No.



--------------------------------------------------------------------------------




NUMBER 7 NON-TRADITIONAL LICENSE AGREEMENT
(CIF ____)


SONIC INDUSTRIES LLC (“Sonic”) and the individuals listed below (jointly and
severally, the “Licensee”) enter into this Number 7 Non-Traditional License
Agreement (the “Agreement”) as of the _____ day of _________, 200__.


 (“Principal”)










RECITALS


Sonic is the developer and owner of the right to license the distinctive and
proprietary food service system under which food and beverages are sold to the
public from drive-in restaurants and other facilities operated under the trade
name and federally registered trademark and service mark “Sonic.”  The Sonic
System so developed now includes, among other things, the following elements,
all or some of which may be deleted, changed, improved, or further developed by
Sonic from time to time:


A.  Methods and procedures for the preparation and serving of food and beverage
products.


B.  Confidential recipes for food products and distinctive service accessories
(including, but not limited to, uniforms, menus, packages, containers, and
additional paper or plastic items). 


C.  Plans and specifications for distinctive standardized premises featuring
characteristic exterior style, colors, and design, interior furnishings,
equipment layout, exterior signage, and marketing techniques and materials.


D.  A uniform method of operating which is described in the Sonic Operations
Manual.


E.  The Proprietary Marks as defined in Section 1.09.


F.  Such trade secrets as have been and may from time to time be developed,
which are owned by Sonic, and which are disclosed to its licensees in confidence
in connection with the construction and operation of a Sonic drive-in restaurant
or non-traditional Sonic restaurant.


G.  Such proprietary payment and other business methods, including (without
limitation) the pay-at-your-stall payment system (“PAYS”), which have been and
may from time to time be developed for use in the Sonic System.


Licensee wishes to obtain a license from Sonic to operate a non-traditional
Sonic restaurant pursuant to the Sonic System and to be afforded the assistance
provided by Sonic in connection therewith, and understands and accepts the
terms, conditions, and covenants set forth herein as those which are reasonably
necessary to maintain Sonic’s high and uniform standards of quality and service
designed to protect the goodwill and enhance the public image of the Proprietary
Marks and the Sonic System, and recognizes the necessity of operating the
licensed Non-Traditional Sonic in faithful compliance therewith, and with
Sonic’s standards and specifications.

--------------------------------------------------------------------------------




1.  DEFINITIONS.


Unless the context of their use in this Agreement requires otherwise, the
following words and phrases shall have the following meanings when used in
initially-capitalized form in this Agreement.


1.01.                      Affiliate.


The word “Affiliate” shall mean (a) any stockholder, director, or officer of a
specified Person (if the specified Person is a corporation), (b) any partner of
a specified Person (if the specified Person is a partnership), (c) any member of
a specified Person (if the specified Person is a limited liability company), (d)
any employee of a specified Person, and (e) any Person which directly or
indirectly through one or more intermediaries Controls the specified Person, the
specified Person Controls, or shares a common Control with the specified Person.


1.02.                      Control.


The word “Control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract, or
otherwise.


1.03.                      DMA.


The term “DMA” shall mean a Designated Market Area as defined by A.C. Nielsen
Company from time to time.


1.04           Facility.


The word “Facility” shall mean the building or structure in which a
non-traditional Sonic restaurant may operate, including (without limitation)
military bases and other governmental facilities; universities and schools;
airports and other transportation facilities; stadiums, arenas and other sports
and entertainment venues; amusement and theme parks; cafeterias and food courts
in shopping centers, shopping malls, office buildings, hospitals and industrial
facilities; museums, zoos and other public facilities, and highway travel
plazas, convenience stores, and gasoline filling stations.


1.05.                      Gross Sales.


The phrase “Gross Sales” shall mean all revenues from all business conducted
upon or from the Non-Traditional Sonic, whether evidenced by check, cash,
credit, charge account, debit card, stored-value card, exchange, or otherwise,
and shall include (without limitation) the amounts received from the sale of
goods, wares, and merchandise, including sales of food, beverages, and tangible
property of every kind and nature, promotional or otherwise
2

--------------------------------------------------------------------------------


 
 (excluding restaurant equipment), and for services performed from or at the
Non-Traditional Sonic, whether the Licensee fills the orders from the
Non-Traditional Sonic or elsewhere.  Each charge or sale via credit, debit card,
stored-value card, or other payment means shall constitute a sale for the full
price in the month during which the charge or sale occurs, regardless of the
time when the Licensee receives payment (in whole or in part) for the charge or
sale.  The phrase “Gross Sales” shall not include (a) sales of merchandise for
which the Licensee makes a cash refund, if previously included in Gross Sales;
(b) the price of merchandise returned by customers for exchange, if the Licensee
previously included the sales price of the merchandise returned by the customer
in Gross Sales and includes the sales price of merchandise delivered to the
customer in exchange in Gross Sales; (c) the amount of any sales tax imposed by
any governmental authority directly on sales and collected from customers, if
the Licensee adds the amount of the tax to the sales price or absorbs the amount
of the sales tax in the sales price and the Licensee actually pays the tax to
the governmental authority; (d) amounts not received for menu items because of
discounts or coupons, if properly documented; and (e) amounts received from the
sale of Sonic-approved stored-value cards.  The phrase “Gross Sales” also shall
not include any proceeds received by the Licensee pursuant to an assignment made
in accordance with the provisions of Section 13.


1.06.                      License.


The word “License” shall mean the rights granted the Licensee pursuant to
Section 2 of this Agreement.


1.07.                      Non-Traditional Sonic.


The phrase “non-traditional Sonic restaurant” shall mean any location licensed
to use the Sonic System other than a free-standing building with canopies
devoted, in whole or in part, to the operation of a Sonic drive-in restaurant
and accessible to the general public by automobile from public
thoroughfares.  The phrase “Non-Traditional Sonic” shall mean the
non-traditional Sonic restaurant licensed by this Agreement.


1.08.                      Person.


The word “Person” shall mean any individual or business entity, including
(without limitation) a corporation, joint venture, general partnership, limited
partnership, limited liability company, or trust.


1.09.                      Proprietary Marks.


The phrase “Proprietary Marks” shall mean the distinctive and characteristic
trade names, trademarks, service marks, logotypes and trade dress which Sonic
designates in the Sonic Operations Manual or otherwise in writing or through
usage from time to time as prescribed for use with the Sonic System and as may
from time to time be developed, including (without limitation) the terms
“Sonic,” “America’s Drive-In,” “Route 44,” “Wacky Pack,” “Fountain Favorites,”
“Frozen Favorites,” “It’s Sonic Good,” “SuperSonic,” “Your Morning Drink Stop!,”
“Ultimate Drink Stop,” and “My Sonic;” signs; emblems; menu housings and/or
table ordering stations; designs; color schemes; standardized premises featuring
characteristic exterior style, canopies, colors, and design (including angled
parking stalls equipped with menu housings, speakers, and tray supports);
interior furnishings; and equipment layout.
3

--------------------------------------------------------------------------------




1.10.                      Sonic System.


The phrase “Sonic System” shall mean the Proprietary Marks, proprietary and
confidential information, methods, specifications, and trade secrets of Sonic,
including (without limitation) the Sonic Operations Manual and consisting of (a)
methods and procedures for the preparation of food and beverage products; (b)
confidential recipes for food products; (c) distinctive service and accessories;
(d) plans and specifications for interior and exterior signs, designs, layouts,
and color schemes (whether copyrighted or not); (e) methods, techniques,
formats, systems, specifications, procedures, information, trade secrets, and
sales and marketing programs; (f) methods of business operations and management;
(g) knowledge and experience regarding the operation and franchising of Sonic
drive-in restaurants and non-traditional Sonic restaurants; (h) payment methods,
including (without limitation) PAYS; and (i) such further elements as set forth
in the Recitals.


2.  LICENSE GRANT.


Sonic grants to Licensee for the following stated term the right, license, and
privilege:


2.01.                      (a)           To adopt and use the Sonic System at
the Non-Traditional Sonic located within the located at    (the “Facility”).


(b)           To have the exclusive rights to adopt and use the Sonic System for
a non-traditional Sonic restaurant to be constructed within a Facility within
the current boundaries of the town or city of , , for a period of six months
from the date hereof, with the obligation of selecting and having such site
approved within such six-month period and completing Section 2.01(a), above,
within such six-month period.


2.02.                      Sonic shall not own or operate a non-traditional
Sonic restaurant and shall not franchise any other Person to own or operate a
non-traditional Sonic restaurant within the Facility identified in Section 2.01.




2.03.                      To advertise to the public as a licensee of Sonic.


2.04.                      To adopt and use, but only in connection with the
sale from the Non-Traditional Sonic of those food and beverage products which
have been designated in the Sonic menu as specified in an attachment to this
Agreement or in any future operations manual designed for non-traditional Sonic
restaurants, the Proprietary Marks which Sonic shall designate from time to time
to be part of the Sonic System.


2.05.                      Site Selection.


4

--------------------------------------------------------------------------------


In the event the Licensee receives this License pursuant to Section 2.01(b),
above, the selection of a site by Licensee shall be subject to the approval of
Sonic in accordance with the standard site approval procedures required by this
Agreement and the standard practices of Sonic.  In the event a site for the
Non-Traditional Sonic has not been approved by Sonic before the expiration of
the six-month period provided for by Section 2.01(b), above, then this Agreement
shall expire and be of no further force or effect.  In such case, Sonic will
immediately refund to Licensee the license fee less one-third of the license
fee, which shall be fully earned by Sonic upon execution and delivery of this
Agreement.


2.06.                      Relocation.


If the Licensee relocates the Non-Traditional Sonic during the term of this
Agreement with the written consent of Sonic (which consent Sonic shall not
withhold unreasonably), this Agreement shall continue to apply to the
Non-Traditional Sonic in accordance with the terms contained in this Agreement,
except that Sonic and the Licensee shall enter into an amendment to this
Agreement to change the address of the Non-Traditional Sonic accordingly.


2.07.                      Rights Reserved to Sonic.


Except as expressly limited by this Agreement, Sonic retains all rights with
respect to the Sonic System, the Proprietary Marks, the sale of similar or
dissimilar products and services, and any other activities Sonic deems
appropriate whenever and wherever it desires.  Specifically, but without
limitation, Sonic reserves the following rights:


(a)  The right to establish and operate, and to grant to others the right to
establish and operate, similar businesses or any other businesses offering
similar or dissimilar products and services through similar or dissimilar
channels of distribution, at any locations inside or outside the Facility
identified in Section 2.01 under trademarks or service marks other than the
Proprietary Marks and on any terms and conditions Sonic deems appropriate;


(b)  The right to provide, offer, and sell, and to grant others the right to
provide, offer, and sell, goods and services that are identical or similar to
and/or competitive with those provided at the Non-Traditional Sonic, whether
identified by the Proprietary Marks or other trademarks or service marks,
through dissimilar distribution channels (including, without limitation, the
Internet or similar electronic media) both inside and outside the Facility
identified in Section 2.01 and on any terms and conditions Sonic deems
appropriate;


(c)  The right to establish and operate, and to grant to others the right to
establish and operate, businesses offering dissimilar products and services,
both inside and outside the Facility identified in Section 2.01, under the
Proprietary Marks and on any terms and conditions Sonic deems appropriate;


(d)  The right to operate, and to grant others the right to operate, Sonic
drive-in restaurants or non-traditional Sonic restaurants anywhere outside the
Facility identified in Section 2.01 under any terms and conditions Sonic deems
appropriate regardless of the proximity to the Non-Traditional Sonic;
5

--------------------------------------------------------------------------------




(e)  The right to be acquired (whether through acquisition of assets, ownership
interests, or otherwise, regardless of the form of transaction) by a business
providing products and services similar to those provided at the Non-Traditional
Sonic, or by another business, even if such business operates, franchises,
and/or licenses competitive businesses in the Facility identified in Section
2.01.
  
3.  TERM.


3.01.                      Initial Term.


Unless sooner terminated as hereafter provided, the term of this Agreement,
including the License, shall end ___ years from the effective date of this
Agreement as set forth on the cover page to this Agreement.


3.02.                      Opening of Restaurant.


Licensee expressly acknowledges and agrees that a pre-condition to opening the
Non-Traditional Sonic shall be Sonic’s written authorization to open, which
authorization shall be given only upon Licensee’s completing, to Sonic’s
satisfaction, (i) construction of the Non-Traditional Sonic, (ii) preparation of
the Non-Traditional Sonic for commencement of operations, and (iii) training as
required by Section 6.04 of this Agreement.


3.03.                      Option.


At the end of the initial term, if Licensee desires, Licensee may renew the
rights granted under this Agreement, including the License to adopt and use the
Sonic System at the Non-Traditional Sonic, for one additional ______-year term,
provided that prior to the expiration of the initial term:


(a)           Licensee gives Sonic written notice of Licensee’s election to
renew not less than six months nor more than 12 months prior to the end of the
initial term.


(b)           Licensee is not, when notice is given, in material default of any
provision of this Agreement or any amendment hereof or successor agreement
hereto or in material default of any other agreement between Licensee and Sonic
or Sonic’s Affiliates involving any other license agreement and has
substantially complied with the terms and conditions of this Agreement and all
other such agreements, during the term thereof.


(c)           All monetary obligations owed by Licensee to Sonic or Sonic’s
Affiliates from any source whatsoever (whether under this Agreement or
otherwise) have been satisfied prior to renewal.


(d)           The Licensee executes a license agreement containing the same
terms and conditions as this Agreement, except that the license agreement shall
provide for a term of up to _____ years and shall contain the then-current
royalty rate and the then-current advertising and brand expenditure requirements
for non-traditional Sonic restaurants; provided, however, that in lieu of an
initial license fee, a renewal fee shall be paid to Sonic in the amount of 20%
of the then-current initial license fee for a non-traditional license agreement.
6

--------------------------------------------------------------------------------




(e)           Licensee performs such remodeling, repairs, replacements, and
redecorations as Sonic may reasonably require to cause the restaurant equipment
and fixtures to conform to the plans and specifications being used for new or
remodeled non-traditional Sonic restaurants on the renewal date.


(f)           Licensee executes a general release, in a form satisfactory to
Sonic, of any and all claims the Licensee may have against Sonic and its
Affiliates, including (without limitation) all claims arising under any federal,
state, or local law, rule, or ordinance.


(g)           The Principal and/or manager at Licensee’s expense attend and
satisfactorily complete such retraining program as Sonic may require at its sole
discretion. 


(h)           Licensee meets the remodeling requirements set forth in Section
6.02(d) herein.


4.  DUTIES OF SONIC.


Sonic agrees to regularly advise and consult with Licensee in connection with
the operation of the Non-Traditional Sonic and to provide the following to
Licensee:


4.01.                      Site Selection Services.


Sonic shall provide the Licensee with Sonic’s experience in the selection of
Sonic restaurant sites through the use of the forms, criteria, and materials
that Sonic makes available to new licensees from time to time, as well as the
benefit of its review and evaluation of any proposed sites selected by the
Licensee.


4.02.                      Plans and Specifications.


If and when developed, Sonic shall provide the Licensee with its standard
construction plans, specifications, and layouts for the structure, equipment,
décor, and signs for a non-traditional Sonic restaurant which Sonic makes
available to new licensees from time to time. Sonic shall review the Licensee’s
site plan and final construction plans and specifications for conformity to
Sonic’s then-current construction standards and specifications, if any.


4.03.                      Operations Manual. 


The Sonic Operations Manual containing the standards, specifications,
procedures, and methods for operating a traditional Sonic drive-in restaurant,
one copy to which Licensee will be given access for the term of this
Agreement.  If and when Sonic develops a separate operations manual for
non-traditional Sonic restaurants, Sonic will give Licensee access to the manual
for the term of this Agreement.
7

--------------------------------------------------------------------------------




4.04.                      Training.


Sonic shall provide the Licensee with initial training in the standards,
methods, procedures, and techniques of operating a non-traditional Sonic
restaurant.  Sonic shall provide that training to the Licensee (if the Licensee
is an individual) or to one principal of the Licensee selected by Sonic (if the
Licensee is a corporation, partnership, limited liability company, other entity,
or group of individuals).  Sonic shall provide that training at the times and
places designated by Sonic from time to time for its training program.


4.05.                      Marketing Assistance.


Sonic shall provide the Licensee with marketing materials and merchandising,
marketing and advertising research data, and advice as may be developed from
time to time by Sonic and deemed to be helpful in the operation of a
non-traditional Sonic restaurant.


4.06.                      Communication.


Sonic shall provide the Licensee with management development and motivational
seminars and periodic newsletters which communicate to Licensee available
advertising materials and new developments, techniques, and improvements in
areas of restaurant equipment, management, food preparation, and service which
are pertinent to the operation of a restaurant using the Sonic System.


4.07.                      Evaluation Program.


Sonic will conduct periodic field evaluations of the Non-Traditional Sonic for
the mutual benefit of both Sonic and Licensee to promote uniform standards of
operation and quality control.


4.08.                      Advice.


Sonic shall provide the Licensee with periodic individual or group advice,
consultation, and assistance by personal visit, by telephone, or by newsletters
or bulletins that Sonic makes available to new licensees from time to time.


4.09.                      Written Materials.


Sonic shall provide the Licensee with bulletins, brochures, and reports that
Sonic publishes from time to time regarding its plans, policies, research,
developments, and activities.


4.10.                      Other.


Sonic shall provide the Licensee with other resources and assistance that Sonic
may develop and make available to its new licensees from time to time.


5.  FEES.


8

--------------------------------------------------------------------------------


5.01.                      License Fee. 


The Licensee acknowledges that:  (a) the initial grant of the License
constitutes the sole consideration for the payment of a license fee of $________
paid by the Licensee to Sonic concurrently with the execution hereof; and (b)
the fee has been earned by Sonic (except where the construction of the
Non-Traditional Sonic has not been completed within one year from the date of
this Agreement as discussed in Section 6.02(a) and except as provided hereafter
in this Section 5.01).  Sonic reserves the right, in case construction of the
Non-Traditional Sonic should be abandoned, the lease assigned for a purpose
other than the operation of the Non-Traditional Sonic, or other interest in the
premises be relinquished for a purpose other than the operation of the
Non-Traditional Sonic, to terminate this Agreement, including the License, upon
written notice, after which Sonic will immediately refund to Licensee the
license fee less one-third of the license fee, which shall be fully earned by
Sonic upon execution and delivery of this Agreement.  Licensee shall have the
right, if Licensee does not consummate a lease or purchase a site for the
Non-Traditional Sonic within one year from the date of this Agreement, to
terminate this Agreement, including the License, upon written notice, after
which Sonic will immediately refund to Licensee the license fee less one-third
of the license fee, which shall be fully earned by Sonic upon execution and
delivery of this Agreement.


5.02.                      Royalty Fees.


On or before the 10th day of each calendar month, the Licensee shall pay a
royalty fee determined by the following scale based on Gross Sales for the
calendar month preceding the date of such payment:


Monthly Gross Sales
But Not
Royalty
Greater Than
More Than
Rate
     
$         0.00
$  5,000.00
2.00%
$  5,000.00
$10,000.00
3.00%
$10,000.00
$15,000.00
3.50%
$15,000.00
$20,000.00
4.00%
$20,000.00
$25,000.00
4.50%
$25,000.00
N/A
5.00%



The calculation of Gross Sales and the corresponding royalty fees shall take
place on a cumulative basis.  For example, the following formula results in the
calculation of the royalty fee on $50,000 of Gross Sales:  Royalty Fee = ($5,000
x .02) + ($5,000 x .03) + ($5,000 x .035) + ($5,000 x .04) + ($5,000 x .045) +
($25,000 x .05).


The payment of royalty fees, as well as the payment of any other obligations
incurred under the terms of this Agreement, shall be made via automated clearing
house (ACH) or other electronic means approved by Sonic.


5.03.                      Brand Fee.
9

--------------------------------------------------------------------------------




(a)           On or before the 10th day of each calendar month throughout the
term of this Agreement, Licensee shall pay to the Sonic Brand Fund, which is
administered by Sonic, a brand  contribution fee in an amount equal to .90% of
the Gross Sales of the Non-Traditional Sonic during the calendar month next
preceding the date of such payment.


(b)           The amount due to Sonic by Licensee pursuant to Section 5.03(a),
above, shall be in addition to and separate from that which Licensee is
obligated to contribute pursuant to Sections 11.01(a) and 11.01(c) of this
Agreement.


5.04.                      Transfer Fee. 


(a)           A transfer fee in the amount of $1,000 shall be paid by Licensee
in the event of a transfer or assignment of this Agreement (resulting in a
change in Control of the Agreement) to a licensee then-currently qualified as a
licensee, excluding assignments under Sections 13.02 and 13.03. 


(b)           A transfer fee in the amount of $3,000 shall be paid by Licensee
in the event of a transfer or assignment of this Agreement (resulting in a
change in Control of this License) to a new licensee not then-currently
qualified as a licensee, excluding assignments under Sections 13.02 and 13.03.


5.05.                      Late Payments.


In the event any payments required by Sections 5.02, 5.03, or 5.04, above, are
not paid on or before the date on which they are due, a late charge in an amount
equal to 1.75% per month shall be levied against such amounts due and shall be
owing to Sonic by the Licensee from the date on which such obligations were due
until any such obligations are paid in full.  In the event any payments required
by Sections 5.02, 5.03, or 5.04, above, are not paid on or before the date on
which they are due three or more times during any 12-month period, in addition
to all other rights of Sonic contained in this Agreement or otherwise, (a) Sonic
may require the Licensee to submit a statement of Gross Sales in the form
prescribed by Sonic and at a frequency prescribed by Sonic, such as weekly; and
(b) Sonic may require the Licensee to pay obligations incurred under the terms
of this Agreement more frequently than once a month, such as weekly.  In the
event the interest rate set out in this Section 5.05 exceeds that amount
permitted by Oklahoma law, then the maximum interest rate permitted by Oklahoma
law shall be charged.  Sonic’s acceptance of any partial or late payment does
not affect Sonic’s right to terminate this Agreement pursuant to the terms of
this Agreement.  Further, Licensee acknowledges that this Section 5.05 is not an
agreement to accept any partial payments or payments after they are due or
Sonic’s commitment to extend credit to, or otherwise finance the operation of,
the Non-Traditional Sonic.


5.06.                      Taxes.


(a)           Licensee shall pay when due all taxes levied or assessed on
Licensee and the Non-Traditional Sonic including, without limitation,
unemployment, sales, or gross receipts taxes, and all accounts or other
indebtedness of any kind incurred by Licensee in conducting the business of the
Non-Traditional Sonic.
10

--------------------------------------------------------------------------------




(b)           In the time and manner prescribed by Sonic, Licensee shall also
pay an amount equal to any sales tax or gross receipts tax, but not including
any net income tax upon Sonic, imposed on Sonic or its Affiliates with respect
to any payments from Licensee to Sonic required under this Agreement, unless the
tax is credited against a net income tax otherwise payable by Sonic.




(c)


(i)           In the event of a dispute with a taxing authority as to (a)
Licensee’s liability for taxes or (b) Sonic’s or its Affiliate’s liability for
any taxes upon which Licensee is required under this Section 5.06 to make
payment to Sonic, Licensee may contest the validity or the amount of the tax or
indebtedness in accordance with the law and regulations of the taxing
authority.  Sonic shall provide Licensee with all information, cooperation, and
assistance that Licensee may reasonably request in connection with any dispute
as to Licensee’s, Sonic’s, or Sonic’s Affiliate’s liability for taxes.  Licensee
shall not permit a tax sale, seizure, levy, or similar writ or warrant by a
creditor to occur against the Non-Traditional Sonic or any of its assets.


(ii)           In the event a state taxing authority makes a refund to Sonic or
its Affiliate of taxes paid for which Sonic previously received payment from
Licensee under this Section 5.06, Sonic shall pay to Licensee the amount of the
taxes refunded by the state taxing authority to Sonic or its Affiliate which
equals the amount Licensee previously paid to Sonic under this Section 5.06.


(d)           All notices received by Licensee from a state taxing authority
regarding the alleged, potential, or actual tax liability of Sonic or its
Affiliates shall be given to Sonic within 15 calendar days of receipt by
Licensee.  Sonic and Licensee agree to consult in good faith to determine the
nature of any action to be taken in connection with the notice or any demands
contained therein.


6.  DUTIES OF LICENSEE.


6.01.                      Non-Traditional Sonic Site. 


(a)           The Licensee shall submit for evaluation by Sonic the information
Sonic reasonably may require from time to time to evaluate a proposed site for
the Non-Traditional Sonic.  Sonic shall review the submitted information, shall
conduct any investigation of the proposed site Sonic deems necessary or
appropriate to evaluate the site, and shall accept or reject the site.  Sonic
shall have the right to request any supplemental information it reasonably deems
necessary or appropriate to evaluate the proposed site.


(b)           Within 30 days after the Licensee’s submission of all initial and
supplemental information requested by Sonic regarding the proposed site, Sonic
shall give the Licensee written notice of its acceptance or rejection of the
site.  If Sonic accepts the site, the written notice shall set forth any
remaining conditions to that acceptance.  If Sonic rejects the site, the written
notice shall set forth the primary reasons for the rejection.  If Sonic does not
give the
11

--------------------------------------------------------------------------------


Licensee written notice of its rejection of the site within 30 days after the
Licensee’s submission of all initial and supplemental information requested by
Sonic regarding the site, the Licensee may deem Sonic as having approved the
site.  The Licensee acknowledges that no officer, employee, or agent of Sonic
has any authority to approve any proposed site except in writing and in
accordance with the provisions of this Section 6.  Any other representations,
written or oral, shall have no effect.


(c)           The Licensee shall have sole responsibility for determining the
location of the Non-Traditional Sonic and all aspects of the site selection,
negotiation, and development process, including (without limitation) the
investigation and compliance with all applicable zoning, licensing, leasing, and
other requirements.  Neither Sonic nor any of its Affiliates shall have any
responsibility, obligation, or liability in connection with Sonic’s efforts,
assistance, and/or advice in the selection and securing of a location for the
Licensee’s use, nor shall Sonic have any liability for any consequences of the
Licensee’s choice of a site or any aspect of the site selection, negotiation,
and development process.  THE LICENSEE ACKNOWLEDGES THAT SONIC’S APPROVAL OF A
SITE DOES NOT CONSTITUTE ANY REPRESENTATION, WARRANTY, OR GUARANTY BY SONIC THAT
THE SITE WILL CONSTITUTE A SUCCESSFUL LOCATION FOR THE NON-TRADITIONAL SONIC,
AND THE LICENSEE WAIVES AND RELEASES SONIC AND ITS AFFILIATES FROM ANY CLAIMS IN
THAT REGARD.  The Licensee confirms that, in the absence of its agreement as set
forth above, Sonic would not become involved in any way in the site selection,
negotiation, or development process.


(d)           In the event the Non-Traditional Sonic premises suffers some
physical casualty, the minimum acceptable quality and appearance for the
restored location will be that which existed just prior to the casualty, unless
the Non-Traditional Sonic was below minimum acceptable standards for Sonic at
the time of casualty, in which event the Non-Traditional Sonic will be restored
to a condition which meets the minimum acceptable standard according to Sonic. 
However, Licensee agrees to make all reasonable effort to have the restored
Non-Traditional Sonic reflect the then-current image, design, and specifications
of non-traditional Sonic restaurants.  If the Non-Traditional Sonic is
substantially destroyed by fire or other casualty, Licensee may, with the
written consent of Sonic, elect to terminate this Agreement in lieu of Licensee
reconstructing the restaurant, provided that for a period of 18 months after
said election, Licensee shall not enter into, become landlord of, or loan money
to any restaurant business within a three-mile radius of the Non-Traditional
Sonic premises which is similar in nature to or competitive with a Sonic
drive-in restaurant or non-traditional Sonic restaurant or which is considered a
quick-service restaurant establishment. 


6.02.                      Construction and Opening. 


(a)           Licensee agrees to complete the construction of the
Non-Traditional Sonic and open the Non-Traditional Sonic to the public within
one year from the effective date of this Agreement.  If the Non-Traditional
Sonic is not constructed and opened to the public before the expiration of the
one-year  period, then Sonic may terminate this Agreement, making it of no
further force or effect. In such case, Sonic will immediately refund to Licensee
the license fee less one-third of the license fee, which shall be fully earned
by Sonic upon execution and delivery of this Agreement.  Unless Licensee is
remodeling an existing location, Licensee shall construct the Non-Traditional
Sonic
12

--------------------------------------------------------------------------------


 
 in accordance with the site plan approved by Sonic for such site and with
Sonic’s standard construction plans and specifications (“Sonic Plans and
Specifications”), if any, subject, however, to any alterations thereto that may
be required by any applicable law, regulation, or ordinance.  If alterations of
any kind are required to be made to the site plan, as approved by Sonic, or to
the Sonic Plans and Specifications, if any, for any reason, such alterations
must be approved by Sonic in writing before any work is begun on the
Non-Traditional Sonic.  The Licensee shall submit the final site layout and
construction plans for the Non-Traditional Sonic to Sonic for its written
approval.  Any costs, including engineering and architectural fees, incurred in
obtaining approvals by the appropriate governmen­tal authorities of the
construction plans, specifications, and layouts shall be paid by
Licensee.  Prior to opening, Licensee shall submit to Sonic, at no cost to
Sonic, a record set of drawings showing all approved changes to the plans and
specifications.


(b)           If Licensee is remodeling an existing location, Sonic shall have
the right to inspect and approve all plans and specifications prior to the
commencement of any work.  The Licensee shall submit the final remodeling plans
and specifications for the Non-Traditional Sonic to Sonic for its written
approval.  Nothing in this section shall be construed as an endorsement or
guarantee of the conformity of such plans to applicable local, state, or federal
building or safety codes, or a guarantee that construction will be done in
conformity with such approved plans.  In any event, Licensee shall obtain
written approval of such plans or written notice of Sonic’s waiver of the rights
reserved hereunder prior to the commencement of construction. 


(c)           Licensee shall not deviate from the approved plans and
specifications in any manner in the construction or remodeling of the restaurant
without the prior written approval of Sonic.  If at any time Sonic determines
(prior to opening date) that Licensee has not constructed or remodeled the
Non-Traditional Sonic in accordance with the plans and specifications approved
by Sonic, Sonic shall, in addition to any other remedies, have the right to
obtain an injunction from a court of competent authority against the continued
construction and opening of the Non-Traditional Sonic, and Licensee hereby
consents to any such injunction.


(d)           Sonic may require the Licensee to undertake extensive remodeling
and renovation and substantial modifications to its existing improvements
necessary for the Licensee’s restaurant to conform with Sonic’s then-existing
system image.  Sonic may exercise the foregoing right at any time during the
term of this Agreement, but may not require (1) the remodeling of the
Non-Traditional Sonic more than once every five years or (2) the remodeling of
the Non-Traditional Sonic built within the preceding three years, unless the
required remodeling will not exceed 15% of the original cost of the improvements
and equipment (as adjusted for increases in the consumer price index after the
construction date of the Non-Traditional Sonic).  If Sonic exercises its right
to require the Licensee to undertake extensive remodeling or renovation or
substantial modification within two years of the end of the term of this
Agreement, the Licensee may exercise any right to renew the term of this
Agreement at that point in time in accordance with the applicable provisions of
this Agreement, which renewal then shall take effect as of the expiration of the
then-current term of this Agreement.


6.03.                      Equipment and Signage. 
13

--------------------------------------------------------------------------------




(a)           Licensee shall install in and about the Non-Traditional Sonic such
equipment, fixtures, furnishings, and other personal property, and shall upgrade
or purchase additional equipment, fixtures, furnishings, and other personal
property, as are required and which strictly conform to the appearance, uniform
standards, and specifications of Sonic existing from time to time, which shall
be communicated to Licensee in writing.  Equipment not required by Sonic shall
not be installed without Sonic’s prior written consent, except that Licensee
may, without Sonic’s prior written consent, install security-related equipment
that does not interfere with the operation or trade dress of the Non-Traditional
Sonic.


(b)           In order to provide maximum exposure of the Sonic name and marks,
Licensee shall prominently display and maintain at Licensee’s own expense
signage which complies with the specifications required by Sonic from time to
time and in such location as Sonic may approve.  Licensee shall not display any
other sign or advertising at the Non-Traditional Sonic without Sonic’s prior
written approval.


(c)           Licensee may lease the required signage from Sonic or may acquire
or lease the signage from any other source approved by Sonic.  Licensee agrees
to require in any lease agreement with Sonic or other suppliers a clause giving
Sonic the right to remove the signage from the Non-Traditional Sonic upon
termination of this Agreement. 


(d)           Licensee hereby agrees that it shall obtain from the landlord of
the property at which the Non-Traditional Sonic is located a landlord’s waiver
releasing all claims against any equipment or sign which belongs to Sonic and
all claims to fixtures and furnishings that constitute Proprietary Marks of
Sonic.


(e)           If Licensee is or becomes a lessee of the Non-Traditional Sonic
premises, Licensee shall provide Sonic with a true and correct, complete copy of
any such lease and obtain Sonic’s written approval of the lease terms prior to
executing the lease.  Licensee shall have included in the lease provisions, in
form satisfactory to Sonic, expressly permitting both the Licensee and Sonic to
take all actions and make all alterations referred to under Section 15.01.  Any
such lease shall also require the lessor thereunder to give Sonic reasonable
notice of any contemplated termination and a reasonable time in which to take
and make the above actions and alterations and provide that the Licensee has the
unrestricted right to assign such lease to Sonic.


6.04.                      Training.


(a)           Licensee acknowledges the importance of the quality of business
operations among all restaurants in the Sonic System and agrees that it will not
allow any of its licensed establishments to be opened or operated without having
at least one individual working full time at the Non-Traditional Sonic who has
completed the Stage Career Development Program or other Sonic-designated
training program.  If the trained individual ceases to work full time at the
Non-Traditional Sonic for whatever reason, the Licensee shall promptly replace
the individual with a person who has completed the Stage Career Development
Program or other Sonic-designated training program.  Licensee agrees that each
individual who participates in the Stage Career Development Program or other
Sonic-designated training program for the Non-Traditional Sonic will, at the
request of Sonic, sign a confidentiality agreement in a form prescribed by Sonic
agreeing to maintain as confidential certain information learned and received
during the program.
14

--------------------------------------------------------------------------------




(b)           Licensee shall pay all traveling expenses, living expenses, and
any other personal expenses for themselves and managers while enrolled in the
training program.  As part of the initial license fee paid pursuant to Section
5.01 herein, Licensee shall have the right to have one principal and one manager
of the Non-Traditional Sonic attend the Stage Career Development Program or
other Sonic-designated training program for no cost other than those set out in
the preceding sentence.  Any additional parties attending the Stage Career
Development Program or other Sonic-designated training program shall bear the
cost, including any fees and tuition due for such training program.


(c)           Upon opening the Non-Traditional Sonic, all management personnel
shall be certified in ServSafe or in another comparable, nationally recognized
food safety training and certification program approved by Sonic, the cost of
which shall be borne by Licensee.  Management personnel subsequently employed by
Licensee at the Non-Traditional Sonic shall have 120 days from the beginning
date of such employment to successfully complete such training.  Licensee shall
pay all traveling expenses, living expenses, and any other personal expenses for
such persons while participating in the training.  Management personnel includes
any person who has shift responsibility or employee oversight at the
Non-Traditional Sonic and also includes the operating principal of the
Non-Traditional Sonic.


6.05.                      Compliance with Entire System.


(a)           Licensee acknowledges that every component of the Sonic System is
important to Sonic and to the operation of the Non-Traditional Sonic as a
non-traditional Sonic restaurant, including a designated menu of food and
beverage products; uniformity of food specifications, preparation methods,
quality, and appearance; and uniformity of facilities and service.


(b)           Sonic shall have the right to inspect the Non-Traditional Sonic at
all reasonable times to ensure that Licensee’s operation thereof is in
compliance with the standards and policies of the Sonic System.  This right to
inspect includes the right of Sonic or a third party on behalf of Sonic to
conduct food safety audits and operational assessments.  In the event that any
inspection, including a food safety audit or an operational assessment, reveals
any deficiency or unsatisfactory condition with respect to any aspect of the
Non-Traditional Sonic operation, Licensee shall, within 72 hours of Licensee’s
receipt of notice of such condition or such other time as Sonic in its sole
discretion may provide, correct or repair such deficiency or unsatisfactory
condition if it is correctable or repairable within such time period, and, if
not, shall within such time commence such correction or repair and thereafter
diligently pursue same to completion.  The preceding sentence notwithstanding,
the Licensee shall take immediate action to correct or repair any deficiency or
unsatisfactory condition which poses a risk to public health or safety.  In the
event Licensee fails to comply with the foregoing obligations to correct and
repair, Sonic, upon 24 hours’ notice to Licensee, shall have the right (but no
obligation), without being guilty of trespass or tort, to forthwith make or
cause to be made such corrections or repairs, and the expense thereof, including
board, wages, lodging, and transportation of Sonic personnel, if utilized, shall
be paid by Licensee upon billing by Sonic.  The foregoing shall be in addition
to any other right or remedies Sonic may have.
15

--------------------------------------------------------------------------------




(c)           Licensee shall comply with the entire Sonic System as described
herein and in the Sonic Operations Manual for a traditional Sonic drive-in
restaurant, except to the extent that Licensee cannot comply as a practical
matter because of the physical layout or structure of the Non-Traditional
Sonic.  That compliance shall include (without limitation) the following:


(i)           Operate the Non-Traditional Sonic in a clean, wholesome manner in
compliance with standards of quality, food safety, service, cleanliness, and
appearance as prescribed by governmental authorities and by Sonic; comply with
all business policies, practices, and procedures imposed by Sonic; and maintain
the building, equipment, and parking area in a good, clean, wholesome condition
and repair, well lighted, and in compliance with designated standards as may be
prescribed from time to time by Sonic.


(ii)           Purchase and install kitchen fixtures, lighting, payment systems,
and equipment, and office equipment and signs in accordance with the equipment
specifications and layout designated by Sonic.


(iii)           Without the prior written consent of Sonic, make no (a) building
design conversion or (b) alterations, conversions, or additions to the location.


(iv)           Make repairs or replacements required because of damage, wear,
and tear or in order to maintain the Non-Traditional Sonic in good condition and
in conformity with blueprints and plans.


(v)           Operate the Non-Traditional Sonic everyday of the year (except
Easter, Thanksgiving, and Christmas), and at least 15 hours per day or such
other hours, including specific opening and closing times, as may from time to
time be reasonably prescribed by Sonic (except when the Non-Traditional Sonic is
untenantable as a result of fire or other casualty), maintain sufficient
supplies of food and paper products, and employ adequate personnel so as to
operate the Non-Traditional Sonic at its maximum capacity and efficiency.


(vi)           Cause all employees of Licensee, while working in the
Non-Traditional Sonic, to:  (a) wear uniforms of such color, design, and other
specifications as Sonic may designate from time to time, (b) present a neat and
clean appearance, and (c) render competent and courteous service to
Non-Traditional Sonic customers.


(vii)           Serve all menu items which Sonic may deem appropriate and which
are included in the menu approved by Sonic at the time to take full advantage of
the potential market and achieve standardization in the Sonic System; serve no
items which are not set forth in the Sonic Operations Manual and which are not
otherwise authorized and approved in writing by Sonic; and display and offer
only the menu approved by Sonic at the time.
16

--------------------------------------------------------------------------------




(viii)                      In the dispensing and sale of food products: (a) use
only containers, cartons, bags, napkins, and other paper goods and packaging
bearing the approved trademarks and which meet the Sonic System specifications
and quality standards, (b) use only those flavorings, garnishments, and food and
beverage ingredients, manufacturers, and brands which meet the Sonic System
specifications and quality standards, which Sonic may designate from time to
time, and (c) employ only those methods of food handling, preparation, and
serving which Sonic may designate from time to time.


(ix)           Make prompt payment in accordance with the terms of invoices
rendered to Licensee including, but not limited to, invoices for the purchase of
fixtures, equipment, and food and paper supplies.


(x)           At Licensee’s expense, comply with all federal, state, and local
laws, ordinances, and regulations affecting the operation of the Non-Traditional
Sonic, including all laws, ordinances, or regulations relating to terrorist
activities.


(xi)           Install no electronic games or other games of chance at the
Non-Traditional Sonic without the express prior written consent of Sonic.


(xii)           Furnish Sonic with current home addresses and phone numbers of
Licensee and Licensee’s owners and manager; furnish Sonic with current
information regarding the legal and equity ownership and Control of the
operation of the Non-Traditional Sonic; and, upon Sonic’s reasonable request,
provide updates of financial information, personal financial statements, and
credit information.


(xiii)         Notify Sonic’s Communications Department or, if not available,
the most senior executive officer of Sonic as soon as possible and, in any
event, within 12 hours after the occurrence at the Non-Traditional Sonic of any
event which could have an adverse impact on the Non-Traditional Sonic and/or the
Sonic System, including (without limitation) the death or serious bodily injury
of any employee or customer for any reason or the risk of infection by a
contagious disease.


(xiv)         Only provide a Sonic-approved toy premium that is appropriate for
the age of the child; make a Sonic-approved all-age toy premium available upon
customer request; and, except in the case of an all-age toy premium provided as
appropriate, only offer the Sonic-approved toy premium corresponding to the
Sonic-designated promotion.


(xv)           Accept Sonic-designated debit and credit cards, Sonic-approved
stored-value cards, and any other Sonic-designated payment means.
17

--------------------------------------------------------------------------------




(xvi)          Participate in system-wide initiatives, including technology
initiatives such as the PartnerNet technology initiative and other initiatives
as may be designated by Sonic from time to time.


(xvii)         Deal with Persons supplying goods and services to the
Non-Traditional Sonic in a respectful and responsive manner such that the
reputation and goodwill of Sonic, its licensees, and the Sonic System are not
tarnished in the business community or with consumers; ensure that all Persons
that provide goods or services to the Non-Traditional Sonic during construction
and operation are timely and fully paid for such goods and services, except only
to the extent that any of the goods and services are non-conforming, damaged,
defective, or missing; and, in the event that a dispute arises as to quality or
quantity of goods or services furnished to the Non-Traditional Sonic, timely
communicate with and respond to the supplier in a good faith effort to resolve
the dispute.  Licensee cannot avoid the obligations contained in this Section
6.05(c)(xvii) by contracting for or obtaining the goods or services indirectly,
such as through an intermediary.


(xviii)   Except as to bottled water and paper products and except as allowed by
any policy contained in the Sonic Operations Manual, do not sell or serve food
and beverage products outside of the Non-Traditional Sonic premises and do not
donate food and beverage products to a third party except upon the prior written
consent of Sonic.


(xix)   Do not sell Sonic coupons, and only sell Sonic-related merchandise on
the Internet or by other means upon the prior written consent of Sonic.


(xx)    Participate in Sonic-approved marketing, advertising, promotional, and
brand enhancement programs.


(xxi)   In the event Sonic sets a maximum price for any product, do not charge a
price in excess of such maximum price for the product; however, Licensee may
charge a price lower than the maximum price.


(xxii)   Sell the Sonic-approved stored-value card or other Sonic-designated
pre-paid payment means.


(xxiii)           Utilize at the Non-Traditional Sonic a Sonic-approved
point-of-sale system that at all times has a non-alterable grand total function
so that each item entered in such register and each day’s totals may not be
altered once entered.


(d)           Sonic shall have the right to establish new or to modify existing
operating procedures, policies, practices, requirements, and guidelines, which
shall be effective upon notice from Sonic unless Sonic specifies
otherwise.  Such new or modified operating procedures, policies, practices,
requirements, and guidelines may require Licensee to incur additional expense.


6.06.                      Approved Suppliers and Advertising Agencies.
18

--------------------------------------------------------------------------------


                (a)           Sonic may require the Licensee (i) to purchase
food, beverages, signs, and equipment which meet the specifications established
by Sonic; (ii) to purchase such items only from Sonic-designated suppliers
(which designated suppliers may include Sonic or its Affiliates); and (iii) to
retain and utilize exclusively the marketing and advertising services of the
Sonic-approved advertising agency of record.  In addition, the Licensee
immediately shall use the Licensee’s vote or votes in all advertising
cooperatives in which the Licensee participates to support the use of the
advertising agency of record for the Sonic restaurant chain.

                (b)           Sonic may require the Licensee to support the use
of and to use the products and programs of the beverage syrup supplier approved
by Sonic and used by a majority of all Sonic drive-in restaurants and
non-traditional Sonic restaurants, to the exclusion of any other supplier of
beverage syrup.
 
                (c)           Sonic may require the Licensee to comply with the
foregoing provisions not only for the Non-Traditional Sonic, but also (to the
extent the Licensee exercises Control) for all other Sonic drive-in restaurants
and non-traditional Sonic restaurants for which the Licensee serves as a
licensee.
 
                (d)           Sonic hereby explicitly retains the exclusive
right to consider, review, and approve any and all suppliers that may hold,
sell, or distribute Sonic-labeled goods or products.


(e)           Licensee agrees that its suppliers may provide to Sonic
information regarding Licensee’s past due amounts.


(f)           The terms of this Section 6.06 shall continue in effect for as
long as the Licensee serves as a licensee for a Sonic drive-in restaurant or
non-traditional Sonic restaurant and shall survive the expiration or termination
of this Agreement.


(g)           If at least 95% of all Sonic drive-in restaurants and
non-traditional Sonic restaurants are in compliance with Sections 6.06(a) and
6.06(b), Sonic periodically shall submit the approved advertising agency or
beverage syrup supplier to competitive bid or review, but shall not be obligated
to do so more often than once every three years.


6.07.                      Best Efforts. 


Licensee shall diligently and fully exploit his rights in this Agreement by
personally devoting his best efforts and, in case more than one individual has
executed this Agreement as the Licensee, at least one individual Licensee shall
devote his full time and best efforts to the operation of the Non-Traditional
Sonic.  Licensee shall avoid any activities which, in Sonic’s sole judgment,
would be detrimental to or interfere with the business of the Non-Traditional
Sonic, the Sonic System, or Sonic.


6.08.                      Interference with Employment Relations of Others. 
19

--------------------------------------------------------------------------------




During the term of this Agreement, except upon the prior written consent of
Sonic, Licensee shall not employ or seek to employ any person who is at the time
or was at any time during the prior six months employed by Sonic or any of its
subsidiaries.  In addition, during the term of this Agreement, except upon the
prior written consent of Licensee, Sonic agrees not to employ or seek to employ
any person who is at the time or was at any time during the prior six months
employed by Licensee in a management level position.


6.09.                      Sonic’s Standards. 


Licensee shall operate the Non-Traditional Sonic specified in this Agreement in
conformity with the Sonic System and the obligations set forth in this Agreement
and shall strictly adhere to Sonic’s standards and policies as they exist now
and as they may be from time to time modified.


6.10.                      Majority Interest Owner.


Licensee represents, warrants, and agrees that Licensee actually owns the
majority interest in the legal and equity ownership and Control of the operation
of the Non-Traditional Sonic, and that Licensee shall maintain such interest
during the term of this Agreement except only as otherwise permitted pursuant to
the terms and conditions of this Agreement.  Licensee shall furnish Sonic with
such evidence as Sonic may request from time to time for the purpose of assuring
Sonic that Licensee’s interest remains as represented herein.


6.11.                      Electronic Communication and Use of Internet.


(a)           At Sonic’s option, Sonic may post the Sonic Operations Manual
(pursuant to Sonic’s obligation to provide Licensee with access to the Sonic
Operations Manual, as set forth in Section 8) and other communications on a
restricted Intranet or other website to which Licensee will have access.  If
Sonic does so, Licensee must periodically monitor the site for any updates to
the Sonic Operations Manual or other standards, specifications, and
procedures.  Any passwords or other digital identification necessary to access
the Sonic Operations Manual and other information on such a site will be deemed
to be part of the Confidential Information (defined in Section 9.01).  Further,
Licensee agrees that Licensee will establish the channels of communication with
Sonic and Licensee’s customers as required by Sonic from time to time, including
e-mail, Internet, and other electronic forms of communication, and that Licensee
will acquire and maintain any computer or other components necessary for the
transmission of such communications.


(b)           Licensee will not establish or operate a website for the
Non-Traditional Sonic or for Licensee’s organization that owns and operates the
Non-Traditional Sonic or other Sonic restaurants under license agreements with
Sonic.
20

--------------------------------------------------------------------------------




7.  PROPRIETARY MARKS.


7.01.                      Sonic’s Representations.


Sonic represents with respect to the Proprietary Marks that Sonic will use and
permit Licensee and other licensees to use the Proprietary Marks only in
accordance with the Sonic System and the standards and specifications attendant
thereto which underlie the goodwill associated with and symbolized by the
Proprietary Marks.


7.02.                      Use of Marks.


With respect to Licensee’s licensed use of the Proprietary Marks pursuant to
this Agreement, Licensee agrees that:


(a)           Licensee shall use only the Proprietary Marks designated by Sonic
and shall use them only in the manner authorized and permitted by Sonic.


(b)           Licensee shall use the Proprietary Marks only for the operation of
the Non-Traditional Sonic.


(c)           During the term of this Agreement and any renewal hereof, Licensee
shall identify itself as the owner of the Non-Traditional Sonic in conjunction
with any use of the Proprietary Marks, including, but not limited to, invoices,
order forms, receipts, and contracts, as well as at conspicuous locations on the
premises of the Non-Traditional Sonic.  The identification shall be in the form
which specifies Licensee’s name, followed by the term “Licensed Proprietor”, or
such other identification as shall be approved by Sonic.


(d)           Licensee’s rights to use the Proprietary Marks are limited to such
uses as are authorized under this Agreement, and any unauthorized use thereof
shall constitute an infringement of Sonic’s rights.


(e)           Licensee shall not use the Proprietary Marks to incur any
obligation or indebtedness on behalf of Sonic.


(f)           Licensee shall not use the Proprietary Marks as part of its
corporate or other legal name.


(g)           Licensee shall comply with Sonic’s instructions in filing and
maintaining the requisite trade name or fictitious name registrations, and shall
execute any documents deemed necessary by Sonic or its counsel to obtain
protection for the Proprietary Marks or to maintain their continued validity and
enforceability.


(h)           In the event that litigation involving the Proprietary Marks is
instituted or threatened against Licensee, Licensee shall promptly notify Sonic
and shall cooperate fully in defending or settling such litigation.
21

--------------------------------------------------------------------------------




7.03.                      Licensee’s Understanding. 


Licensee expressly understands and acknowledges that:


(a)           As between the parties hereto, Sonic owns the right and interest
in and to the Proprietary Marks and the goodwill associated with and symbolized
by them, and any and all use thereof by Licensee inures to the benefit of Sonic.


(b)           The Proprietary Marks are valid and serve to identify the Sonic
System and those who are licensed under the Sonic System.


(c)           Licensee shall not directly or indirectly contest the validity or
the ownership of the Proprietary Marks.


(d)           Licensee’s use of the Proprietary Marks pursuant to this Agreement
does not give Licensee any ownership interest or other interest in or to the
Proprietary Marks, except the nonexclusive license granted herein.


(e)           Any and all goodwill arising from Licensee’s use of the
Proprietary Marks in its licensed operations under the Sonic System shall inure
solely and exclusively to Sonic’s benefit, and upon expiration or termination of
this Agreement and the License herein granted, no monetary amount shall be
assigned as attributable to any goodwill associated with Licensee’s use of the
Sonic System or the Proprietary Marks.


(f)           The right and license of the Proprietary Marks granted hereunder
to Licensee is nonexclusive except as provided in Section 2.01 of this
Agreement, and Sonic thus has and retains the right among others:


(i)           To grant other licenses for the Proprietary Marks, in addition to
those licenses already granted to existing licensees.


(ii)           To use the Proprietary Marks in connection with selling products
and services.


(iii)           To develop and establish other systems for the same or similar
Proprietary Marks, or any other Proprietary Marks, and grant licenses or
franchises thereto without providing any rights therein to Licensee.


(g)           Sonic reserves the right to substitute different Proprietary Marks
for use in identifying the Sonic System and the businesses operating thereunder
if Sonic’s currently owned Proprietary Marks no longer can be used.


7.04.                      Other Intellectual Property.


If Licensee develops any trademark, service mark, trade dress, copyright,
patent, or other intellectual property for use in promoting or operating the
Non-Traditional Sonic or promoting the Sonic System, such intellectual
22

--------------------------------------------------------------------------------


 
property will be deemed the property of Sonic or its Affiliate, at Sonic’s
election, without charge or the payment of any royalty, and Licensee shall take
action as necessary to convey such rights to Sonic.


8.  MANUAL.


Sonic shall provide Licensee access to, for use at the Non-Traditional Sonic,
the Sonic Operations Manual prepared by Sonic for use by licensees of
traditional Sonic drive-in restaurants.  Licensee recognizes that the Sonic
Operations Manual contains detailed information relating to operation of Sonic
restaurants including: (a) food formulas and specifications for designated food
and beverage products; (b) methods of inventory control; (c) bookkeeping and
accounting procedures; (d) business practices and policies; (e) required
equipment; and (f) other management and advertising policies.  Licensee agrees
to promptly adopt and use exclusively the formulas, methods, and policies
contained in the Sonic Operations Manual, now and as they may be modified by
Sonic from time to time, except to the extent Licensee cannot comply as a
practical matter because of the physical layout or structure of the
Non-Traditional Sonic.  Licensee shall return the manual to Sonic at the
expiration or earlier termination of this Agreement. 


9.  CONFIDENTIAL INFORMATION. 


9.01.                      Sonic Proprietary and Confidential Information.


Sonic possesses certain unique, proprietary, and confidential information,
consisting of methods and procedures for preparation of food and beverage
products, confidential recipes for food products, distinctive service and
accessories, plans and specifications for interior and exterior signs, designs,
layouts, and color schemes, and methods, techniques, formats, systems,
specifications, procedures, business information, trade secrets, sales and
marketing programs and information, methods of business operations and
management, and knowledge of and experience in the operation and franchising of
Sonic restaurants and the Sonic System (collectively, the “Confidential
Information”).  Sonic will disclose the Confidential Information to Licensee in
furnishing Licensee the Sonic Plans and Specifications for a non-traditional
Sonic restaurant, the training program, and the Sonic Operations Manual, and in
providing guidance and assistance to Licensee during the term of this
Agreement.  The Sonic Operations Manual, as modified by Sonic from time to time,
and the policies contained therein, are incorporated in this Agreement by
reference. Licensee acknowledges that Confidential Information will be disclosed
by Sonic through various means, including orally, in writing, and
electronically, such as on a restricted Intranet or other website.


9.02.                      Licensee’s Use of Proprietary and Confidential
Information.


Licensee acknowledges and agrees that Licensee shall not acquire any interest in
the Confidential Information, other than the right to utilize it in the
development and operation of the Non-Traditional Sonic (and other Sonic drive-in
restaurants and non-traditional Sonic restaurants under license agreements with
Sonic) during the term of this Agreement, and that the use or duplication of the
Confidential Information in any other business would constitute an unfair method
of competition.  Licensee acknowledges and agrees that the Confidential
Information is proprietary to Sonic, may constitute trade secrets of Sonic, and
is disclosed to Licensee solely on the condition that Licensee agrees, and
Licensee does hereby agree, that Licensee:
23

--------------------------------------------------------------------------------




(i)  shall not use the Confidential Information in any other business or
capacity, or for the benefit of any other Person or entity;


(ii) shall maintain the absolute confidentiality of the Confidential
Information, and shall not disclose or divulge the Confidential Information to
any unauthorized Person or entity, during and after the term of the Agreement;


(iii) shall not make unauthorized copies of any portion of the Confidential
Information disclosed in printed, audio, or video form (except in connection
with instruction of employees in the operation of the Non-Traditional Sonic);
and


(iv) shall adopt and implement all procedures prescribed from time to time by
Sonic to prevent unauthorized use or disclosure of the Confidential Information,
including, without limitation, restrictions on disclosure thereof to employees
of the Non-Traditional Sonic and the use of nondisclosure and non-competition
clauses in employment agreements with employees (including all owners,
shareholders, members, officers, and partners of Licensee) who have access to
the Confidential Information.


9.03.                      Licensee’s Use of Sonic Operations Manual.


Licensee may not at any time, in any manner, directly or indirectly, and whether
or not intentionally, copy any part of the Sonic Operations Manual, permit any
part of it to be copied, disclose any part of it except to employees or others
having a need to know its contents for purposes of operating the Non-Traditional
Sonic, or permit its removal from the Non-Traditional Sonic without prior
written consent from Sonic.  Notwithstanding anything to the contrary contained
in this Agreement and provided Licensee shall have obtained Sonic’s prior
written consent, the restrictions on Licensee’s disclosure and use of the
Confidential Information shall not apply to the following:


(a)           information, processes, or techniques which are or become
generally known in the food service industry, other than through disclosure
(whether deliberate or inadvertent) by Licensee; and


(b)           disclosure of the Confidential Information in judicial or
administrative proceedings to the extent that Licensee is legally compelled to
disclose such information, provided Licensee shall have used its best efforts,
and shall have afforded Sonic the opportunity, to obtain an appropriate
protective order or other assurance satisfactory to Sonic of confidential
treatment for the information required to be so disclosed.


9.04.                      No Information to the Public.


Licensee acknowledges that Sonic’s parent company, Sonic Corp., is a public
company, and that Sonic Corp. makes certain information regarding the
performance of the Sonic System available to the public, including investors and
financial analysts, in the normal course of business. Licensee further
acknowledges that Licensee’s own disclosure of certain information to the public
could interfere with the business of Sonic.  Licensee agrees that it will not
provide to the public, or to any investor, financial analyst, or person that
influences investments, any information that might indicate the performance of
the Sonic System, the Sonic restaurant chain, or any aspect thereof, including
sales information, except that Licensee may provide information to attorneys,
accountants, financial planners, and other professionals as required in the
course of Licensee’s personal business or the operation of the Non-Traditional
Sonic.
24

--------------------------------------------------------------------------------




10.  ACCOUNTING AND RECORDS.


10.01.                      Due Date.


On or before the 10th day of each month, Licensee shall submit to Sonic a
complete profit and loss statement in a form prescribed by Sonic and such
statistical reports in such form as Sonic shall reasonably require from time to
time, for the previous month immediately ended, or for such other time period as
may be designated by Sonic.  Such profit and loss statements and other
statistical and financial reports required by this Agreement shall be submitted
by electronic means as specified by Sonic.


10.02.                      Record Retention.


Licensee shall keep and preserve full and complete records of the
Non-Traditional Sonic business for at least three years in a manner and form
satisfactory to Sonic and shall also deliver such additional financial,
operating, and other information and reports as Sonic may reasonably request on
the forms and in the manner prescribed by Sonic; provided, however, that
Licensee shall maintain, at a minimum, those books and records required to be
kept by the Internal Revenue Service under the Internal Revenue Code for
purposes of its regulation of Licensee’s business and make the same books
available to Sonic.


10.03.                      Charitable Contributions and Discounts.


In meeting the requirements set forth in Sections 10.01 and 10.02 above,
Licensee shall keep records substantiating and enter as a line item on its
financial statements amounts representing the valuation for goods (whether food,
paper, or otherwise) which constitute charitable contributions to third parties
from the same goods out of the Non-Traditional Sonic.  Likewise, the Licensee
shall maintain records and enter on its financial statements (particularly a
line item on its profit and loss statement) information representing the value
or amount of sales represented by coupons traded with and discounts granted by
the Licensee at the Non-Traditional Sonic.


10.04.                      Annual Reports.
25

--------------------------------------------------------------------------------




Licensee further agrees to submit, within 90 days following the close of each
fiscal year of the Non-Traditional Sonic’s operation, a profit and loss
statement covering operations during such fiscal year and the balance sheet
taken as of the close of such fiscal year.


10.05.                      Audit by Sonic.


Sonic shall have the right to inspect and audit Licensee’s accounts, books,
records, and tax returns at all times during and after the term of this
Agreement.  If such inspection discloses that Gross Sales actually exceeded or,
pursuant to generally accepted audit methodologies, should have exceeded the
amount reported by Licensee, Licensee shall immediately pay Sonic:  (i) the
additional royalty fee, brand fee, and advertising expenditures; (ii) interest
on all unpaid amounts (from the original due date) at a rate equal to that
provided by Section 5.05 herein; and (iii) a 10% surcharge on all unpaid
amounts.  If such inspection discloses that Gross Sales actually exceeded or,
pursuant to generally accepted audit methodologies, should have exceeded the
amount reported by Licensee as Licensee’s Gross Sales by an amount equal to 3%
or more of the Gross Sales originally reported to Sonic, Licensee shall bear the
cost of such inspection and audit at rates and fees customarily charged by Sonic
for such auditing and inspecting services and duties.  Unpaid brand fees,
including interest and surcharges collected by Sonic pursuant to this section,
shall be used in accordance with the expenditures authorized by Section 5.03;
nevertheless, Sonic may, on a case by case basis, at Sonic’s sole discretion,
use such collected amounts in accordance with the expenditures authorized by
Section 11.01.  Sonic shall have the right to bring an action in its own name to
collect unpaid brand and advertising expenditures required by Section 11 herein.


10.06.                      Third –Party Audit.


If Sonic has reason to believe that the Licensee may not have reported all of
its Gross Sales, Sonic may require the Licensee to have its profit and loss
statement and balance sheet certified by an independent public accountant. 
Licensee shall at his expense cause a Certified Public Accountant to consult
with Sonic concerning such statement and balance sheet.  The original of each
such reports required by this Section 10.06 shall be mailed to Sonic’s business
office at the address designated in Section 19 below.


10.07.                      Licensee’s Failure to Timely Deliver Financial
Records.


If Licensee fails to timely provide Sonic with complete profit and loss
statements, accounts, books, records, and tax returns pertaining to the
Non-Traditional Sonic business, or fails to fully cooperate with Sonic’s audit
of the Non-Traditional Sonic business, Sonic shall have the right to estimate
Licensee’s Gross Sales for the Non-Traditional Sonic using information available
on the Non-Traditional Sonic or other Sonic drive-in restaurants and
non-traditional Sonic restaurants.  Licensee agrees to accept Sonic’s estimates
as conclusively correct until Licensee fully complies with Sonic’s accounting
and disclosure requirements under this Agreement.  However, if the Licensee’s
subsequent accounting and disclosures reveal that Licensee under-reported Gross
Sales or underpaid fees due under this Agreement, Sonic may recover all
deficiencies and may litigate claims of fraud even though Sonic may have already
obtained a judgment using Sonic’s estimates.  Furthermore, nothing in this
Agreement or any judgment using estimates shall prevent or hinder Sonic’s
further efforts and rights to obtain the accounting and disclosures which
26

--------------------------------------------------------------------------------


 
 Licensee is required to give to Sonic under this Agreement.  Without regard to
whether Licensee fails to timely provide records to Sonic or fails to fully
cooperate with Sonic in the audit of the Non-Traditional Sonic, Sonic may make
estimates during the audit process or for other purposes as allowed by generally
accepted accounting principles or audit methodologies.


10.08.                      Financial Disclosure.


Sonic shall have the right to assemble and disseminate to third parties
financial and other information regarding the Licensee and other licensees of
Sonic to the extent required by law or to the extent necessary or appropriate to
further the interests of the Sonic System as a whole.  Sonic shall have the
right to disclose the business name, address, and telephone number of the
Licensee as they appear in Sonic’s records to any Person making inquiry as to
the ownership of the Non-Traditional Sonic.  Sonic shall not disclose specific
financial information regarding the Licensee or the Non-Traditional Sonic to any
Person without (a) the Licensee’s prior, written consent or (b) being directed
to disclose the information pursuant to the order of a court or other
governmental agency.


10.09.                      Accounting Services.


 In the event that Licensee is late three or more times during any 12-month
period in paying any fee or obligation required by this Agreement, including the
royalty fees set forth in Section 5.02 and the brand and advertising
expenditures set forth in Sections 5.03 and 11, Sonic shall have the right to
require Licensee to use Sonic’s accounting services for the term of this
Agreement and any renewal, for which cost Licensee shall reimburse Sonic.  This
requirement is in addition to all other rights Sonic may have under the terms of
this Agreement and otherwise.


10.10.  Application of Payments.


Despite any payment designation by Licensee, Sonic may apply any payments
received from Licensee pursuant to this Agreement to the oldest debt or in
accordance with any payment application process prescribed by Sonic.


11.  ADVERTISING AND BRAND EXPENDITURES. 


11.01.                      Standard Programs. 


Recognizing the value of advertising and the importance of the standardization
of advertising and brand programs to the furtherance of the goodwill and public
image of the System, the parties agree as follows:


(a)           In the event the Non-Traditional Sonic lies within a DMA for which
a Sonic-approved advertising cooperative has been formed, Licensee (i) shall
join such advertising cooperative or such other advertising cooperative as may
be designated by Sonic; (ii) shall abide by, follow, support, and promote the
financial accounting requirements established by Sonic from time to time for
advertising cooperatives, including complying with the format of financial
reporting required by Sonic, acknowledging Sonic’s right to audit the
advertising cooperative, cooperating fully with Sonic in the event of any such
audit, and using either the cooperative accounting services of
27

--------------------------------------------------------------------------------


 
 Sonic or another Sonic-approved accounting service; (iii) shall support the
adoption of only those bylaws approved by Sonic for the advertising cooperative;
and (iv) shall not purchase media outside of the advertising
cooperative.  Licensee shall contribute to such advertising cooperative an
amount required by such advertising cooperative on a schedule required by such
advertising cooperative, provided that such contributions shall occur no less
often than each calendar month and shall be of an amount not less than 3.25% of
Licensee’s Gross Sales from the Non-Traditional Sonic during each partial or
full calendar month.  If the DMA has, in Sonic’s sole discretion, been
designated a “developing market,” Licensee shall instead contribute to the
advertising cooperative not less than 5% of Licensee’s Gross Sales from the
Non-Traditional Sonic during each partial or full calendar month; however, at
any time Sonic may alternatively designate other uses for any portion of such
developing market contribution if Sonic determines, in its sole discretion, that
there is less need for advertising and a greater need for another use.


(b)           In the event there exists no Sonic-approved advertising
cooperative in the DMA in which the Non-Traditional Sonic is located, Licensee
shall promptly form an advertising cooperative for the DMA and further comply
with the requirements set forth in Sections 11.01(a) and 11.01(c) and other
provisions of this Agreement applicable to and related to advertising
cooperatives.


(c)           Sonic or its designee shall maintain and administer a marketing
fund for the Sonic System titled the System Marketing Fund (the “SMF”) as
follows:


(i)           The SMF shall be administered by Sonic, and funds paid to the SMF
shall be deposited in a separate bank account denoted as the System Marketing
Fund. 


(ii)           The advertising cooperative of which Licensee is a member shall
pay to the SMF a sum equal to 2% of Licensee’s Gross Sales (or higher as may be
prescribed by Sonic) from the contribution paid by Licensee to the advertising
cooperative.


(iii)           Sonic shall direct all marketing programs with sole discretion
over the creative concepts, materials, and media used in such programs.  The
Licensee acknowledges that Sonic and its designees undertake no obligation in
administering the SMF to make expenditures for Licensee which are equivalent or
proportionate to Licensee’s contribution.


(iv)           The SMF is intended to complement local marketing efforts by
promoting the message of the Sonic brand to an expanded audience.  The SMF and
all earnings thereof shall be used primarily to purchase national broadcast,
print, interactive, and other media, sponsorships, and brand enhancement
opportunities.  The SMF and its earnings shall not inure to the benefit of
Sonic.


(v)           The SMF is not an asset of Sonic, and an independent certified
public accountant designated by Sonic shall review the operation of the SMF
annually, and the report shall be made available to Licensee
28

--------------------------------------------------------------------------------


 
upon request.  Notwithstanding the foregoing, the body approved and designated
by the Sonic as the body to consult with regarding the Sonic’s maintenance and
administration of the SMF (such as the Franchise Advisory Council Executive
Committee or its successor) may designate the independent public accountant to
conduct the required review of the operation of the SMF if requested in writing
at least 30 but not more than 60 days prior to the end of each fiscal year.


(vi)           Although Sonic intends the SMF to be of perpetual duration, Sonic
maintains the right to terminate the SMF.  The SMF shall not be terminated,
however, until all monies in the SMF have been expended for marketing and
promotional purposes as aforesaid.


(vii)           On at least a quarterly basis, Sonic shall consult with the body
approved and designated by Sonic (such as the Franchise Advisory Council
Executive Committee or its successor) regarding Sonic’s maintenance and
administration of the SMF and shall report to that body on the SMF’s operation.


(d)           For purposes of determining the amount which the Licensee is
required to contribute pursuant to Sections 11.01(a) and 5.03, above, for each
calendar month which is the subject of review, the parties hereto agree that the
preceding calendar month shall be used in determining the Gross Sales of the
Non-Traditional Sonic to determine the contributions or expenditures required
hereunder.  For example, to determine the contributions or expenditures required
for February, the parties hereto agree that they will look to the preceding
January’s sales in order to determine the Gross Sales to determine the amount
which must be contributed or expended by the Licensee under these Sections
11.01(a) and 5.03.  In the event the amounts required by Sections 11.01(a) and
5.03 are not paid in a timely fashion, Licensee shall pay Sonic in accordance
with Section 10.05.


(e)           All advertising by Licensee in any medium which utilizes the
Proprietary Marks or refers in any way to the Non-Traditional Sonic shall be
conducted in a dignified manner and shall conform to such standards and
requirements as Sonic may specify from time to time in writing.  Licensee shall
submit to Sonic (in accordance with the notice provisions contained herein), for
Sonic’s prior approval (except with respect to prices to be charged unless the
terms of Section 6.05(c)(xxi) apply), samples of all advertising and promotional
plans and materials that Licensee desires to use that use the Proprietary Marks
or refer to the Non-Traditional Sonic and that have not been prepared or
previously approved by Sonic.  If written disapproval thereof is not received by
Licensee within 15 days from the date of receipt by Sonic of such materials,
Sonic shall be deemed to have given the required approval.  Upon notice from
Sonic, Licensee shall discontinue and/or remove any objectionable advertising
material, whether or not same was previously approved by Sonic.  If said
materials are not discontinued and/or removed within five days after notice,
Sonic or its authorized agents, may, at any time, enter upon Licensee’s
premises, or elsewhere, and remove any objectionable signs or advertising media
and may keep or destroy such signs or other media without paying therefore, and
without being guilty of trespass or other tort. 
29

--------------------------------------------------------------------------------




(f)           Sonic may offer from time to time to provide, upon terms subject
to the discretion of Sonic, approved local advertising and promotional plans and
materials, including, without limitation, newspaper display space and
distributed promotional materials.


(g)           Sonic or its designee shall maintain and administer a fund for the
Sonic System titled the Sonic Brand Fund (the “SBF”) (formerly known as the
Sonic Advertising Fund) as follows:


(i)           As provided in Section 5.03 hereof, Licensee shall pay a brand
contribution fee to the SBF, which shall be deposited in a separate bank account
denoted as the Sonic Brand Fund. 


(ii)           Sonic shall direct all brand programs with sole discretion over
the concepts, materials, guidelines, and media used in such programs.  The SBF
is intended to enhance the Sonic System and maximize general public recognition
and acceptance of the Proprietary Marks for the benefit of the Sonic System, and
the Licensee acknowledges that Sonic and its designees undertake no obligation
in administering the SBF to make expenditures for Licensee which are equivalent
or proportionate to Licensee’s contribution, and nothing in this Section 11.01
shall contravene the intent in Section 11.01(g)(iv).


(iii)           The SBF and all earnings thereof shall be used exclusively to
meet any and all costs of maintaining, administering, directing, and preparing
advertising and other promotional programs (including, without limitation, the
cost of preparing and conducting television, radio, magazine, and newspaper
advertising campaigns and other public relations activities; employing
advertising agencies to assist therein; and providing promotional brochures and
other marketing materials to licensees in the Sonic System) as well as any other
purpose that promotes, enhances, or protects the Sonic System including, but not
limited to, food safety programs, customer feedback programs, and Sonic Games. 
All sums paid by licensees to the SBF shall be maintained in a separate account
from the other funds of Sonic.  The SBF shall pay Sonic monthly an amount equal
to 15% of the SBF’s receipts during the preceding month, but not to exceed
Sonic’s actual administrative costs and overhead, if any, as Sonic may incur in
activities reasonably related to the administration or direction of the SBF for
the licensees and the Sonic System, including without limitation, conducting
market research, preparing marketing, advertising, and other materials, and
collecting and accounting for assessments for the SBF.  The SBF and its earnings
shall not inure to the benefit of Sonic.


(iv)           All materials produced by the SBF shall be made available to all
licensees on a regular basis at less than full production cost but including the
cost of distribution.  This Section 11.01(g)(iv) shall not preclude Sonic from
offering other materials not produced by the SBF upon terms subject to the
discretion of Sonic.  (See Section 11.01(f).)
30

--------------------------------------------------------------------------------




(v)           The SBF is not an asset of Sonic, and an independent certified
public accountant designated by Sonic shall review the operation of the SBF
annually, and the report shall be made available to Licensee upon
request.  Notwithstanding the foregoing, the body approved and designated by
Sonic as the body to consult with regarding Sonic’s maintenance and
administration of the SBF (such as the Franchise Advisory Council Executive
Committee or its successor) may designate the independent public accountant to
conduct the required review of the operation of the SBF, if requested in writing
at least 30 but not more than 60 days prior to the end of each fiscal year.


(vi)           Although Sonic intends the SBF to be of perpetual duration, Sonic
maintains the right to terminate the SBF.  Such SBF shall not be terminated,
however, until all monies in the SBF have been expended for purposes as
aforesaid.


(vii)           On at least a quarterly basis, Sonic shall consult with the body
approved and designated by Sonic (such as the Franchise Advisory Council
Executive Committee or its successor) regarding Sonic’s maintenance and
administration of the SBF and shall report to that body on the SBF’s operation.


(h)           Coupons created or developed by or for Licensee for use in
promoting the Non-Traditional Sonic are subject to the provisions of Section
11.01(e).  Additionally, such coupons shall conspicuously state (i) the
location(s) where the coupons will be accepted and (ii) an expiration
date.  Licensee shall use its best efforts to ensure that coupons created or
developed for the Non-Traditional Sonic or its market are not distributed
outside the area of the Non-Traditional Sonic or its market.


11.02.                      Publicity. 


Sonic shall have the right to photograph the Non-Traditional Sonic’s exterior
and/or interior, and the various foods served, and to use any such photographs
in any of its publicity or advertising, and Licensee shall cooperate in securing
such photographs and consent of Persons pictured.


12.  INSURANCE.


12.01.                      Insurance Amounts.


Prior to opening or taking possession of the Non-Traditional Sonic, the Licensee
shall acquire and thereafter maintain insurance from insurance companies
acceptable to Sonic.  The Licensee shall determine the appropriate limits of
liability insurance and shall also have the right to specify other forms of
insurance, but Sonic shall require the following minimum amounts and policy
forms of insurance:


(a)           The Licensee shall maintain statutory worker’s compensation
insurance and employer’s liability insurance having a minimum limit of liability
of the greater of $500,000 or the minimum amount otherwise required by
applicable state law.  Sonic shall accept participation in the Texas Sonic
Employers Trade Association (“TSETA”) or in the non-subscriber program for Sonic
drive-in restaurants and non-traditional Sonic restaurants located in Texas
31

--------------------------------------------------------------------------------


 
 as long as Texas law does not require statutory worker’s compensation
insurance.


(b)           The Licensee shall maintain commercial general liability
insurance, including bodily injury, property damage, products, personal, and
advertising injury coverage, on an occurrence policy form having a minimum per
occurrence and general aggregate limits of at least $1,000,000 per location.


(c)           The Licensee shall maintain non-owned automobile liability
insurance having a minimum limit of $1,000,000.  The automobile policy also
shall provide coverage for owned automobiles if owned or leased in the name of
the Licensee.


(d)           The Licensee shall maintain excess (umbrella) liability insurance
having a minimum limit of $1,000,000 per occurrence / general aggregate per
location.


(e)           The Licensee shall maintain business income interruption insurance
with an endorsement providing for reimbursement for a minimum of 12 months to
Sonic, any Sonic-administered fund, and the advertising cooperative of which the
Licensee is a member, as applicable, for payments due under Sections 5.02, 5.03,
and 11.01 stemming from an event causing closure of the Non-Traditional Sonic
for 48 hours or more.


(f)           Sonic shall have the right to require the Licensee to increase the
insurance specified above by giving the Licensee 60 days’ written notice in
accordance with the notice provisions of this Agreement, and the Licensee shall
comply no later than the first policy renewal date after that 60-day period.


12.02.                      Sonic as Additional Insured.


The Licensee shall name Sonic and Sonic’s subsidiaries and Affiliates as
additional insureds and loss payees under the insurance policies specified in
Sections 12.01(b), 12.01(c), 12.01(d), and 12.01(e), above, and under any
insurance policy (including any employment practices liability insurance policy)
that provides coverage for an event that could result in a lawsuit in which
Sonic is named a defendant.  The Licensee’s policies shall constitute primary
policies of insurance with regard to other insurance, shall contain a waiver of
subrogation provision in favor of Sonic as it relates to the operation of the
Non-Traditional Sonic, and shall provide for at least 30 days’ written notice to
Sonic prior to their cancellation or amendment.


12.03.                      General Conditions.


Prior to opening or taking possession of the Non-Traditional Sonic and within 10
days of any request by Sonic, the Licensee shall furnish Sonic with certificates
of insurance evidencing that the Licensee has obtained the required insurance in
the form and amounts as specified above.  In addition, the Licensee shall
deliver evidence of the continuation of the required insurance policies at least
30 days prior to the expiration dates of each existing insurance policy.  If the
Licensee at any time fails to acquire and maintain the required insurance
coverage, Sonic shall have the right, at the Licensee’s expense, to acquire and
administer the required minimum insurance coverage on
32

--------------------------------------------------------------------------------


 
behalf of the Licensee.  However, Sonic shall not have any obligation to assume
the premium expense, and nothing in this Agreement shall constitute a guaranty
by Sonic against any losses sustained by the Licensee.  Sonic may relieve itself
of all duties with respect to the administration of any required insurance
policies by giving 10 days’ written notice to the Licensee.


13.  TRANSFER OF INTEREST.


13.01.                      Assignment. 


The rights and duties created by this Agreement are personal to Licensee, and
Sonic has granted the License in reliance on the collective character, skill,
aptitude, and business and financial capacity of Licensee and Licensee’s
principals.  Accordingly, except as may be otherwise permitted by this Section
13, neither Licensee nor any Person or entity with an interest in Licensee shall
directly or indirectly, through one or more intermediaries, without Sonic’s
prior written consent, sell, assign, transfer, convey, give away, pledge,
mortgage, or otherwise encumber any direct or indirect interest in the
Agreement; any interest in Licensee, if Licensee is a partnership, joint
venture, closely held corporation, limited liability company, or other business
entity; or any interest which, together with other related previous simultaneous
or proposed transfers, constitutes a transfer of Control of Licensee where
Licensee is registered under the Securities Exchange Act of 1934 or which is a
trust.  Any such purported assignment occurring by operation of law or without
Sonic’s prior written consent and pursuant to the terms of this Section 13,
shall constitute a default of this Agreement by Licensee, and such purported
assignment shall be null and void. 


13.02.                      Death or Permanent Incapacity of Licensee. 


Upon the death or permanent incapacity of Licensee, the interest of Licensee in
the Agreement may be assigned either pursuant to the terms of Section 13.04
herein or to one or more of the following Persons:  Licensee’s spouse, heirs, or
nearest relatives by blood or marriage, subject to the following conditions: 
(1) If, in the sole discretion of Sonic, such persons shall be capable of
conducting the Non-Traditional Sonic business in accordance with the terms and
conditions of the Agreement, and (2) if such persons shall also execute an
agreement by which they personally assume full and unconditional liability for
and agree to perform all the terms and conditions of the Agreement to the same
extent as the original Licensee.  In the event that Licensee’s heirs do not
obtain the consent of Sonic as assignees of the Agreement, the personal
representative of Licensee shall have the greater of 120 days or the completion
of the probate of the Licensee’s estate to dispose of Licensee’s interest
hereunder, which disposition shall be subject to all the terms and conditions
for assignments under Section 13.04.  Licensee’s personal representative shall
cooperate with Sonic to provide, in a timely manner, such documents as may be
requested by Sonic, including without limitation Licensee’s death certificate
and estate documents, to assist Sonic to determine or confirm Licensee’s
assignees.


13.03.                      Assignment to Licensee’s Corporation or Other
Business Entity. 


Sonic may, upon Licensee’s compliance with the following requirements, consent
to an assignment of the Agreement to a corporation whose shares are owned and
Controlled by Licensee or to another business entity, such as a limited
liability company, whose interests are owned and Controlled by Licensee.  Such
written materials shall be supplied to Sonic within 15 days after the request by
Sonic.
33

--------------------------------------------------------------------------------




(a)           Licensee’s corporation or other business entity shall be newly
organized, and its charter or equivalent organizational document shall provide
that its activities are confined exclusively to operating Sonic drive-in
restaurants and/or non-traditional Sonic restaurants.


(b)           Licensee and Licensee’s corporation or other business entity shall
maintain stop transfer instructions against the transfer on Licensee’s
corporation’s or other business entity’s records of any securities or interests
with any voting rights subject to the restrictions of Section 13 hereof, and
shall issue no securities upon the face of which the following printed legend
does not legibly and conspicuously appear. 


The transfer of this stock is subject to terms and conditions of one or more
license agreements with Sonic Industries LLC.  Reference is made to said license
agreement(s) and the restrictive provisions of the Articles and By-Laws of this
corporation.  By agreeing to receive these securities, the transferee hereby
agrees to be bound by the terms of such agreements, articles, and by-laws.


(c)           At any time upon Sonic’s request, Licensee and Licensee’s
corporation or other business entity shall furnish Sonic with a list of all
shareholders, partners, or members, as applicable, having an interest in
Licensee’s corporation or other business entity, the percentage interest of such
shareholder, partner, or member, and a list of all officers and directors or
managers  in such form as Sonic may require. 


(d)           The name of Licensee’s corporation or other business entity shall
not include any of the Proprietary Marks granted by the Agreement.  Licensee and
Licensee’s corporation or other business entity shall not use any mark nor any
name deceptively similar thereto in a public or private offering of its
securities or other interest, except to reflect Licensee’s corporation’s or
other business entity’s license relationship with Sonic.  Any prospectus or
registration Licensee or Licensee’s corporation would propose to use in such a
public or private offering shall be submitted to Sonic within a reasonable time
prior to the effective date thereof for the purpose of permitting Sonic to
verify compliance with this requirement by Licensee and Licensee’s corporation. 


(e)           Articles of Incorporation, By-Laws, and all other documents
governing Licensee’s corporation or other business entity shall be forwarded to
Sonic for approval.  Such documents shall recite that the issuance and transfer
of any interest in Licensee’s corporation or other business entity are
restricted by the terms of Section 13 of this Agreement.


(f)           Each shareholder, partner, or member, as applicable, of the
Licensee’s corporation or other business entity shall personally guarantee
performance under this Agreement and shall be personally bound by the terms
thereof. 


(g)           Any breach of this Agreement by Licensee’s corporation or other
business entity shall be deemed a breach of this Agreement by each shareholder,
partner, or member, as applicable, of Licensee’s corporation or other business
entity and each shareholder, partner, or member, as applicable, shall be
personally and fully liable and obligated by any and all such breaches.
34

--------------------------------------------------------------------------------




(h)           Licensee and Licensee’s corporation or other business entity shall
submit to Sonic, prior to any assignment hereunder, a shareholders, partners, or
members agreement, as applicable, executed by the Board of Directors or
managers, as applicable, and ratified by all shareholders, partners, or members,
which states that, except as may be permitted by Section 13 of this Agreement,
no shares of stock or other interest in Licensee’s corporation or other business
entity shall be issued, transferred, or assigned to any Person or entity without
Sonic’s prior written consent. 


(i)           Each and every shareholder, partner, or member of Licensee’s
corporation or other business entity or any party owning a security issued by,
or owning any legal or equitable interest in Licensee’s corporation or other
business entity or in any security convertible to a legal or equitable interest
in Licensee’s corporation or other business entity shall meet those same
standards of approval as an individual licensee shall be required to meet prior
to being included as a licensee on a standard license agreement with Sonic.


13.04.                      Other Assignment. 


(a)           In addition to any assignments or contingent assignments
contemplated by the terms of Sections 13.02 and 13.03, Licensee shall not sell,
transfer, or assign the Agreement to any Person or Persons (including to another
Licensee under this Agreement where more than one Person has executed this
Agreement) without Sonic’s prior written consent.  Such consent shall not be
unreasonably withheld.


(b)           In determining whether to grant or to withhold such consent, the
following requirements must be met by Licensee:


(i)           All of Licensee’s accrued monetary obligations shall have been
satisfied whether due under this Agreement or otherwise.


(ii)           Sonic and the Licensee execute a general release of each other,
in a form satisfactory to Sonic, of any and all claims the Licensee may have
against Sonic and its Affiliates, including (without limitation) all claims
arising under any federal, state, or local law, rule, or ordinance, but
excluding (as to Sonic) any claims against the Licensee for (a) unpaid moneys
due Sonic, its Affiliates, or Sonic-approved advertising cooperatives, (b) the
violation of the legal rights of Sonic or its Affiliates regarding the
Proprietary Marks, (c) the violation of any of the covenants contained in
Section 16.01 of this Agreement, (d) the violation of any duty under this
Agreement to insure, defend, or indemnify Sonic or its Affiliates or to hold
Sonic or its Affiliates harmless, and (e) the violation of any other agreement
with Sonic or its Affiliates.  Sonic may waive the requirements of this Section
13.04(b)(ii) at Sonic’s election.
35

--------------------------------------------------------------------------------




(iii)           Licensee shall not be in material breach of this Agreement or
any other agreement between Sonic and Licensee. 


(iv)           Assignee (or the assignee’s management, as the case may be) shall
at Sonic’s sole discretion enroll in and successfully complete such training
programs as Sonic shall at that time designate according to Section 6.04 hereof.


(v)           Sonic shall consider of each prospective transferee, by way of
illustration, the following:  (a) work experience and aptitude, (b) financial
background, (c) character, (d) ability to personally devote full time and best
efforts to managing the Non-Traditional Sonic, (e) residence in the locality of
the Non-Traditional Sonic, (f) equity interest in the Non-Traditional Sonic, (g)
conflicting interests, and (h) such other criteria and conditions as Sonic shall
apply in the case of an application for a new license to operate a
non-traditional Sonic restaurant.  Sonic’s consent shall also be conditioned
upon such transferee’s execution of an agreement by which transferee personally
assumes full and unconditional liability for and agrees to perform from the date
of such transfer all obligations, covenants, and agreements contained in this
Agreement to the same extent as if transferee had been an original party to the
Agreement.  At Sonic’s election, Sonic may alternatively allow such transferee
to sign the then-current form of license agreement for non-traditional Sonic
restaurants subject to all terms, conditions, obligations, and covenants
contained in that form of license agreement, including the full term of that
license agreement.


(c)           Following License’s sale, assignment, or transfer of this
Agreement, Licensee shall remain subject to Section 16.01 of this Agreement.


13.05.                      Sonic’s Right of First Refusal. 


(a)           If Licensee or any Person or entity with an interest in Licensee
has received and desires to accept any bona fide offer to purchase all or any
part of Licensee’s interest in this Agreement or in Licensee and the transfer of
such interest would: (1) result in a change of Control of Licensee of this
Agreement or (2) constitute a transfer of interest held by a Controlling Person
of Licensee or of the Agreement, Licensee or such Person shall notify Sonic in
writing of each such offer, with such notice including the name and address of
the proposed purchaser, the amount and terms of the proposed purchase price, a
copy of the proposed purchase contract (signed by the parties, but expressly
subject to Sonic’s right of first refusal), and all other terms and conditions
of such offer.  Sonic shall have the right and option, exercisable within 20
days after Sonic’s receipt of such written notification, to send written notice
to Licensee or such Person or entity that Sonic or its designee intends to
purchase the interest which is proposed to be transferred on the same terms and
conditions offered by the third party, provided that Sonic has the right to
substitute cash for any consideration offered by the third party.  Any material
change in the terms of an offer prior to closing shall cause it to be deemed a
new offer, subject to the same right of first refusal by Sonic or its designee
as in the initial offer; provided, however, that such new offer shall not affect
Sonic’s right and option, within 20 days of notice to Sonic of the initial
offer, to provide notice of its intent to purchase the interest on the terms and
conditions in the initial offer.  Sonic’s failure to exercise its option shall
not constitute a waiver of any other provision of this Agreement, including any
of the requirements of this Section 13 with respect to the proposed transfer. 
36

--------------------------------------------------------------------------------


 
 Silence on the part of Sonic shall constitute rejection.  If the proposed sale
includes assets of Licensee not related to the operation of the Non-Traditional
Sonic, Sonic may purchase not only the assets related to the operation of the
Non-Traditional Sonic, but may also purchase the other assets.  An equitable
purchase price shall be allocated to each asset included in the proposed sale. 
In any purchase by Sonic pursuant to this Section 13(a), Sonic shall have the
right to require the seller to make customary representations and warranties.


(b)           The election by Sonic not to exercise its right of first refusal
as to any offer shall not affect its right of first refusal as to any subsequent
offer. 


(c)           Any sale or attempted sale effected without first giving Sonic the
right of first refusal described above shall be void and of no force and
effect. 


(d)           If Sonic does not accept the offer to purchase the Non-Traditional
Sonic, Licensee may conclude the sale to the purchaser who made the offer so
long as the terms and conditions of such sale are identical to those originally
offered to Sonic; provided, however, that Sonic’s approval of the assignee be
first obtained, which consent shall not be unreasonably withheld upon compliance
with the conditions on assignment imposed by this Agreement.


(e)           The provisions of this Section 13.05 shall not apply to any
proposed transfers to members of the Licensee’s immediate family.  For the
purposes of this Section 13.05, a member of the Licensee’s immediate family
shall mean the Licensee’s spouse, children (by birth or adoption), and
stepchildren.  In addition, the provisions of this Section 13.05 shall not apply
to any proposed transfers to a Person who already owns an interest (directly or
indirectly) in this Agreement as long as the transfer will not result in a
change in Control of the Licensee or the Agreement.


13.06.                      Consent to Assignments. 


With regard to any transfer, assignment, or pledge of any interest in this
Agreement or in the Licensee pursuant to the foregoing provisions of this
Section 13, Sonic shall not withhold its consent unreasonably as long as the
proposed transfer, assignment, or pledge otherwise complies with the other
requirements set forth in this Section 13.


14.  DEFAULT AND TERMINATION.


14.01.                      Optional Termination. 


Licensee shall be deemed to be in breach of this Agreement and Sonic may, at its
option, terminate this Agreement and all rights granted herein at any time
during the term hereof without affording Licensee any opportunity to cure the
breach, effective immediately upon Licensee’s receipt of a notice of
termination, upon the occurrence of any of the following events:
 
(a)           Licensee shall become insolvent. 
37

--------------------------------------------------------------------------------




(b)           Licensee, either personally, through an equity owner, or through
Licensee’s attorney, shall give oral or written notice to Sonic of Licensee’s
intent to file a voluntary petition under any bankruptcy law. 


(c)           A final judgment aggregating in excess of $5,000 against the
Non-Traditional Sonic or property connected with the Non-Traditional Sonic which
remains unpaid for thirty days.


(d)           Suit to foreclose any lien against any assets of the
Non-Traditional Sonic is instituted against Licensee and (i) is not dismissed
within 30 days, (ii) such lien is not contested and challenged through the
applicable administrative agencies or courts, or (iii) a bond is not posted (if
such remedy is available) to delay any such foreclosure and guarantee
performance. 


(e)           The assets of the Non-Traditional Sonic are sold after being
levied thereupon by sheriff, marshal, or a constable. 


(f)           Transfer of this Agreement, in whole or in part, is effected in
any manner inconsistent with Section 13 hereof. 


(g)           The assets, property, or interests of Licensee are blocked under
any law, ordinance, or regulation relating to terrorist activities or Licensee
is otherwise in violation of any such law, ordinance, or regulation.


(h)           If Licensee ceases to operate the Non-Traditional Sonic or
otherwise abandons the Non-Traditional Sonic (other than closure permitted
pursuant to Section 6.05(c)(v) herein) or forfeits the legal right to do or
transact business at the location licensed herein.  However, a default under
this Agreement shall not occur and the Licensee shall have the right to
terminate this Agreement upon written notice to Sonic after the Licensee loses
its lease or other legal right to conduct business at the location of the
Non-Traditional Sonic if and only if the loss of the Licensee’s lease or legal
right to conduct business did not result from the Licensee’s breach of its
obligations or failure to exercise any contractual or legal rights available to
it.


(i)           If Licensee is convicted of a felony, a crime involving moral
turpitude, or any other crime or offense that is reasonably likely, in the sole
opinion of Sonic, to adversely affect the Sonic System, the Proprietary Marks,
the goodwill associated therewith, or Sonic’s rights therein.


(j)           If Licensee misuses or makes any unauthorized use of any of the
Proprietary Marks or any other identifying characteristic of the Sonic System or
otherwise materially impairs the goodwill associated therewith or Sonic’s rights
therein, and the Licensee will not or cannot cure the default within 30 days.


(k)           If Licensee improperly discloses trade secrets or confidential
information, and the Licensee will not or cannot cure the default within 30
days.


(l)           If continued operation of the Non-Traditional Sonic might endanger
public health or safety.  In such case, whether or not Sonic elects to terminate
this Agreement, Sonic may immediately close the Non-Traditional Sonic unless and
until the situation is, in Sonic’s judgment, satisfactorily resolved.
38

--------------------------------------------------------------------------------




(m)           If Licensee knowingly or through gross negligence maintains false
books or records or knowingly or through gross negligence submits any false
report to Sonic. 


(n)           If Licensee is in default of this Agreement three or more times in
any given 12-month period, whether or not such default is cured.


14.02.                      Period to Cure. 


Except as provided in Section 14.01, Licensee shall have 30 days after receipt
from Sonic of a written notice of breach of this Agreement or such notice period
as is required by the law of the state where the Non-Traditional Sonic is
located, within which to remedy any breach hereunder.  However, this period to
cure will not be available to Licensee, and Sonic will not be required to delay
termination of this Agreement, where the breach involved is one which Licensee
cannot cure within the prescribed cure period or is one which is impossible to
cure.  Licensee shall be in breach hereunder for any failure to comply with any
of the terms of this Agreement or to carry out the terms of this Agreement. 
Such breach shall include, but shall not be limited to, the occurrence of any of
the following illustrative events:


(a)           If the Licensee or Persons Controlling, Controlled by, or under
common Control with Licensee fail to pay any past due amounts owed to Sonic,
whether for the Non-Traditional Sonic or otherwise.


(b)           If Licensee fails to promptly pay, or repeatedly delays the prompt
payment of, undisputed invoices from Licensee’s suppliers or in the remittance
of rent and property tax as required in Licensee’s lease.


(c)           If Licensee fails to maintain and operate the Non-Traditional
Sonic in a good, clean, and wholesome manner or otherwise is not in compliance
with the standards prescribed by the Sonic System.  In such case, whether or not
Sonic elects to terminate this Agreement, Sonic may immediately close the
Non-Traditional Sonic unless and until the failure or noncompliance is cured.


(d)           If Licensee attempts to assign or transfer any interest in this
Agreement in violation of Section 13 herein.


(e)           If Licensee denies Sonic the right to inspect the Non-Traditional
Sonic at reasonable times, which includes the right to photograph the interior
and exterior of the Non-Traditional Sonic in its entirety.


(f)           If Licensee breaches any other requirement set forth in this
Agreement.


(g)           If Licensee, upon the destruction of the Non-Traditional Sonic,
fails to rebuild the licensed premises and resume operation within a reasonable
time (cessation of the business from a licensed premises shall not constitute
default of this Agreement if caused by condemnation, expiration of a location
lease pursuant to its terms at execution, or when failure to rebuild following
destruction of the licensed premises is prohibited by law or the location
lease). 
39

--------------------------------------------------------------------------------




(h)           If Licensee’s conduct or the operation of the Non-Traditional
Sonic by Licensee, in Sonic’s judgment, damages or threatens to damage the
goodwill of the Sonic System or the Sonic brand.  In such case, whether or not
Sonic elects to terminate this Agreement, Sonic may immediately close the
Non-Traditional Sonic unless and until the situation, in Sonic’s judgment, is
satisfactorily resolved.


(i)           If Licensee fails to correct any deficiency or unsatisfactory
condition within the time period required by Section 6.05(b).


14.03.                      Resolution of Disputes.


The following provisions shall apply to any controversy between the Licensee and
Sonic (including an Affiliate of Sonic) and relating (a) to this Agreement
(including any claim that any part of this Agreement is invalid, illegal, or
otherwise void or voidable and any claim that a controversy is not subject to
arbitration), (b) to the parties’ business activities conducted as a result of
this Agreement, or (c) the parties’ relationship or business dealings with one
another generally, including all disputes and litigation pending or in existence
as of the date of this Agreement.


(a)           Negotiation.


The parties first shall use their best efforts to discuss and negotiate a
resolution of the controversy.


(b)           Mediation.


If the efforts to negotiate a resolution do not succeed, the parties shall
submit the controversy to mediation in Oklahoma City, Oklahoma, by a mediation
firm agreeable to the parties or by the American Arbitration Association, if the
parties cannot agree.


(c)           Arbitration.


If the efforts to negotiate and mediate a resolution do not succeed, the parties
shall resolve the controversy by final and binding arbitration in accordance
with the Rules for Commercial Arbitration (the “Rules”) of the American
Arbitration Association in effect at the time of the execution of this Agreement
and pursuant to the following additional provisions:


(i)           Applicable Law.  The Federal Arbitration Act (the “Federal Act”),
as supplemented by the Oklahoma Arbitration Act (to the extent not inconsistent
with the Federal Act), shall apply to the arbitration.


(ii)           Selection of Arbitrator.  The parties shall select one arbitrator
within 10 days after the filing of a demand and submission in accordance with
the Rules.
40

--------------------------------------------------------------------------------




(iii)           Location of Arbitration.  The arbitration shall take place in
Oklahoma City, Oklahoma, and the arbitrator shall issue any award at the place
of arbitration.  The arbitrator may conduct hearings and meetings at any other
place agreeable to the parties or, upon the motion of a party, determined by the
arbitrator as necessary to obtain significant testimony or evidence.


(iv)           Scope of Proceeding.  The parties shall conduct any arbitration
proceeding and resolve any controversy on an individual basis only and not on a
class-wide, multiple-party, or similar basis.


(v)           Enforcement of Award.  The prevailing party shall have the right
to enter the award of the arbitrator in any court having jurisdiction over one
or more of the parties or their assets.  The parties specifically waive any
right they may have to apply to any court for relief from the provisions of this
Agreement or from any decision of the arbitrator made prior to the award.  The
award of the arbitrator shall not have any precedential or collateral estoppel
effect on any other controversy involving Sonic or its Affiliates.


(d)           Excluded Controversies.


At the election of Sonic or its Affiliate, the provisions of this Section 14.03
shall not apply to any controversies relating to any fee due Sonic or its
Affiliate; any promissory note payments due Sonic or its Affiliate; or any trade
payables due Sonic or its Affiliate as a result of the purchase of equipment,
goods, or supplies.  At the election of Sonic or its Affiliate, the provisions
of this Section 14.03 also shall not apply to any controversies relating to the
use and protection of the Proprietary Marks or the Sonic System, including
(without limitation) Sonic’s right to apply to any court of competent
jurisdiction for appropriate injunctive relief for the infringement of the
Proprietary Marks or the Sonic System.


(e)           Attorneys’ Fees and Costs.


The prevailing party to the arbitration shall have the right to an award of its
reasonable attorneys’ fees and costs incurred after the filing of the demand and
submission, including a portion of the direct costs of any in-house legal staff
reasonably allocable to the time devoted to the arbitration.


15.  OBLIGATIONS UPON TERMINATION.


15.01.                      Effect of Termination, Cancellation, or Expiration
of this Agreement.


Except as otherwise authorized pursuant to the terms of any other license
agreement between Sonic and the Licensee, the Licensee shall comply with the
following provisions after the expiration or termination of this Agreement and
the License:


(a)           Licensee, upon any termination, cancellation, or expiration of
this Agreement, shall promptly pay to Sonic and Sonic’s subsidiaries any and all
sums owed to them.  In the event of termination for any breach by Licensee, such
sums shall include all damages, costs, and expenses, including reasonable
attorneys’ fees, incurred by Sonic as a result of the breach, which obligation
shall give rise to and remain, until paid in full, a lien in favor of
41

--------------------------------------------------------------------------------


 
Sonic against any and all of the assets of the Non-Traditional Sonic owned by
Licensee at the time of default.


(b)           Upon termination, cancellation, or expiration hereof for any
reason, the License and all Licensee’s rights hereunder shall terminate.
Licensee shall not thereafter use or adopt any trade secrets disclosed to
Licensee hereunder or any paper goods, emblems, signs, displays, menu housings,
table ordering stations, or other property on which Sonic’s name or Proprietary
Marks are imprinted or otherwise form a part thereof or any confusing
simulations thereof.  Licensee shall not otherwise use or duplicate the Sonic
System or any portion thereof or assist others to do so. Licensee shall remove
from the premises all signs, emblems, and displays identifying it as associated
with Sonic or the Sonic System or which constitute or display any Proprietary
Mark and shall also remove from the premises all menu housings and PAYS or other
Sonic proprietary equipment.  Licensee shall cease to use and shall return to
Sonic all copies of the Sonic Operations Manual, instructions, or
materials delivered to Licensee hereunder.


(c)           Upon termination, cancellation, or expiration of this Agreement,
unless otherwise directed in writing by Sonic, Licensee shall change the
exterior and interior design and the decor of said premises, including, but not
limited to, changing the color scheme, and shall make or cause to be made such
changes in signs and structures (excluding major structural changes) as Sonic
shall reasonably direct so as to effectively distinguish the same from its
former appearance and from any other non-traditional Sonic restaurant or Sonic
drive-in restaurant, and if Licensee fails or refuses to comply herewith, then
Sonic shall have the right to enter upon the premises where said business is
being conducted without being guilty of trespass or any other tort for the
purpose of making or causing to be made such changes required by Sections
15.01(b) or 15.01(c) at the expense of Licensee, which expense Licensee agrees
to pay on demand.


(d)           Upon termination, cancellation, or expiration of this Agreement,
in the event Licensee is the owner of any signage containing or incorporating
any of the Proprietary Marks, Sonic shall have an irrevocable option to purchase
the signage for its fair market value.  In any event, Licensee shall not
thereafter use any signage displaying Sonic’s name or Proprietary Marks or which
primarily display the colors used in any other such sign at any other
non-traditional Sonic restaurant or Sonic drive-in restaurant (see Section 15.04
for determining fair market value).  Any agent, servant, or employee of Sonic
may remove the signage or any objectionable signs or advertising from the
Non-Traditional Sonic without being guilty of trespass or other tort, and
Licensee shall be liable for Sonic’s costs plus attorneys’ fees for any
interference therewith.


(e)           Upon termination, cancellation, or expiration of this Agreement,
Licensee shall cease to hold Licensee out in any way as a licensee of Sonic or
to do anything which would indicate any relationship between Licensee and Sonic.


(f)           Notwithstanding the provisions contained in this Section 15.01,
Licensee shall be solely responsible for the cost of any removals or changes
required by this Section 15.01.  Licensee hereby releases Sonic and its agents,
servants, and employees from and agrees to indemnify, defend, and hold harmless
Sonic and its agents, servants, and employees against any cost, damage,
liability, or expense (including attorneys’ fees) arising out of or
42

--------------------------------------------------------------------------------


 
 resulting from Licensee granting Sonic and its agents, servants, and employees
access to the premises, including without limitation any cost, damage,
liability, or expense arising out of the removal of any sign, equipment,
fixture, personal property, or other property from the premises or modification
of the premises pursuant to this Agreement.


(g)           The covenants set forth in this Section 15.01 shall survive the
termination, cancellation, or expiration of this Agreement.


(h)           All rights, claims, and indebtedness which may accrue to Sonic
prior to termination, cancellation, or expiration of this Agreement shall
survive termination, cancellation, or expiration and be enforceable by Sonic.


(i)           Licensee shall complete all modifications required by this Section
15.01 within 30 days after this Agreement has been terminated or canceled or has
expired.  Licensee and Sonic agree that Sonic’s damages resulting from a breach
of this Section 15.01 are difficult to estimate or determine accurately.  In the
event of such breach by Licensee of the provisions of this Section 15.01,
Licensee, in addition to any and all other remedies available to Sonic herein
and elsewhere, will pay Sonic double the royalty, brand, and advertising fees
prescribed in this Agreement until Licensee satisfactorily de-identifies the
restaurant premises in the manner prescribed by this Section.  This payment
shall constitute liquidated damages and shall not be construed as a penalty
since such payment has been agreed to by Licensee and Sonic as reasonably
representative of the actual damage sustained by Sonic in the event of such a
breach.  The liquidated damages shall start on the 31st day after this Agreement
has been terminated or canceled or has expired.  These liquidated damages shall
not constitute either a waiver of Licensee’s obligation to de-identify or a
license to use the Proprietary Marks or the Sonic System.  These remedies will
be in addition to any other remedies Sonic may have hereunder or under federal
or state law.


15.02.                      Sonic’s Option to Purchase. 


(a)           Upon termination, cancellation, or expiration hereof, Sonic shall
have the right and option to purchase all or any patented, special, or unique
non-traditional Sonic restaurant equipment, menu housings, table order stations,
signs, menus, and supplies of Licensee at their fair market value (see Section
15.04 for determining fair market value).  Such right or option of Sonic shall
be exercised as provided in Section 15.02(b).  If Sonic elects to exercise any
option to purchase herein provided, it shall have the right to set off all
amounts due from Licensee to Sonic and one-half of the cost of any appraisals
against any payment therefor.


(b)           In the case of termination by expiration, Sonic shall exercise
Sonic’s option contained in this Section 15.02 by giving Licensee written notice
at least 30 days prior to expiration.  In the case of termination for any other
reason, Sonic shall exercise its option by giving Licensee written notice within
30 days after termination.


(c)           Sonic’s option hereunder is without prejudice to Sonic’s rights
under any security agreement held by Sonic or with respect to which Sonic may
have a guarantor’s or surety’s subrogation interest.  If Sonic exercises this
option, Sonic may pay any debt which Licensee owes to Sonic and shall remit any
balance of the purchase price to Licensee.  There shall be no allowance for
goodwill.
43

--------------------------------------------------------------------------------




15.03.                      Sonic’s Obligation to Purchase. 


(a)           Upon termination, cancellation, or expiration of this Agreement,
if Licensee desires to sell Licensee’s unbroken inventory packages of approved
imprinted items and supplies with Proprietary Marks to Sonic, excluding all food
items, Sonic shall have the obligation to repurchase such items at
Licensee’s cost.


(b)           If Licensee desires to sell such items to Sonic, Licensee shall,
not later than 10 days after termination, cancellation, or expiration of this
Agreement, give Sonic 10 days written notice of Licensee’s election and, at the
expiration of the 10 days notice period, deliver such items at Licensee’s
expense with an itemized inventory to the nearest Sonic drive-in restaurant or
non-traditional Sonic restaurant designated by Sonic. Sonic agrees to pay
Licensee or credit Licensee’s account within seven days after said delivery.


15.04.                      Fair Market Value Determination. 


If the parties cannot agree on the fair market value of any item subject to an
option to purchase in this Agreement within a reasonable time, one appraiser
shall be designated by Sonic, one appraiser shall be designated by Licensee, and
the two appraisers shall designate an independent appraiser, and the valuation
of such third appraiser alone shall be binding.  Sonic and the Licensee each
shall pay one-half of the cost of any appraisals required pursuant to this
Section 15.04.


16.  COVENANTS.


16.01.                      Restrictions on Licensee. 


Licensee agrees and covenants as follows:


(a)           During the term of this Agreement, Licensee shall not directly or
indirectly through one or more intermediaries (i) engage in, (ii) acquire any
financial or beneficial interest (including interests in corporations, limited
liability companies, partnerships, trusts, unincorporated associations, joint
ventures, or other business entities) in, (iii) loan money to, or (iv) become
landlord of any restaurant business which has a menu similar to that of a
non-traditional Sonic restaurant or Sonic drive-in restaurant (such as
hamburgers, hot dogs, onion rings, and similar items customarily sold by
non-traditional Sonic restaurants or Sonic drive-in restaurants) or which has an
appearance similar to that of a non-traditional Sonic restaurant or Sonic
drive-in restaurant (such as the color pattern or other items that are
customarily used by a non-traditional Sonic restaurant or Sonic drive-in
restaurant).


(b)           Licensee shall not, for a period of 18 months after termination of
this Agreement for any reason, directly or indirectly through one or more
intermediaries (i) engage in, (ii) acquire any financial or beneficial interest
(including interests in corporations, limited liability companies, partnerships,
trusts, unincorporated associations, joint ventures, or other business entities)
in, (iii) loan money to, or (iv) become a landlord of any restaurant business
44

--------------------------------------------------------------------------------


 
which has a menu similar to that of a non-traditional Sonic restaurant or Sonic
drive-in restaurant (such as hamburgers, hot dogs, onion rings, and similar
items customarily sold by non-traditional Sonic restaurants or Sonic drive-in
restaurants) or which has an appearance similar to that of a non-traditional
Sonic restaurant or Sonic drive-in restaurant (such as the color pattern or
other items that are customarily used by a non-traditional Sonic restaurant or
Sonic drive-in restaurant), and which (i) is within a three-mile radius of the
Non-Traditional Sonic formerly licensed by this Agreement, (ii) is within a
20-mile radius of any non-traditional Sonic restaurant or Sonic drive-in
restaurant in operation or under construction, or (iii) is located within the
MSA of the Non-Traditional Sonic.


(c)           Licensee shall not appropriate, use, or duplicate the Sonic
System, or any portion thereof, for use at any other restaurant business.


(d)           During the term of this Agreement, Licensee shall (i) use
Licensee’s best efforts to promote the business of the Non-Traditional Sonic and
(ii) not engage in any other business or activity that might detract from,
interfere with, or be detrimental to the Sonic System or Licensee’s full and
timely performance under this Agreement.


(h)           The parties agree that each of the foregoing covenants shall be
construed as independent of any covenant or provision of this Agreement.  If all
or any portion of a covenant in this Section 16 is held unreasonable or
unenforceable by an arbitrator, court, or agency having valid jurisdiction in an
unappealed final decision to which Sonic is a party, Licensee expressly agrees
to be bound by any lesser covenant subsumed with the terms of such covenant that
imposes the maximum duty permitted by law, as if the resulting covenant were
separately stated in and made a part of this Section 16.


(j)           Licensee expressly agrees that the existence of any claims
Licensee may have against Sonic, whether or not arising from this Agreement,
shall not constitute a defense to the enforcement by Sonic of the covenants in
this Section 16.


(k)           Licensee acknowledges that Licensee’s violation of the terms of
this Section 16 would result in irreparable injury to Sonic for which no
adequate remedy at law is available, and Licensee accordingly consents to the ex
parte issuance of restraining orders, temporary and permanent injunctions, and
cease and desist orders prohibiting any conduct by Licensee in violation of the
terms of this Section 16.


16.02.                      Covenants by Others. 


At the time of execution of this Agreement, Licensee shall obtain covenants
similar in substance to those set forth in this Section 16 (including covenants
applicable upon the termination of a Person’s relationship with
 
45

--------------------------------------------------------------------------------


Licensee) from all officers, directors, and holders of a direct or indirect
beneficial ownership interest in Licensee.  With respect to each Person who
becomes associated with Licensee in one of the capacities enumerated above
subsequent to execution of this Agreement, Licensee shall require and obtain
such covenants.  In no event shall any Person enumerated be granted access to
any confidential aspect of the Sonic System or the Non-Traditional Sonic prior
to execution of such a covenant.  All covenants required by this Section 16.02
shall include, without limitation, specific identification of Sonic as a
third-party beneficiary of such covenants with the independent right to enforce
them.  Failure by Licensee to obtain execution of a covenant required by this
Section 16.02 shall constitute a breach of this Agreement.   Licensee shall
furnish to Sonic executed copies of such covenants within 10 days of such
request by Sonic.


17.  INDEPENDENT CONTRACTOR & INDEMNIFICATION.


17.01.                      Licensee not an Agent of Sonic; Employment Matters. 


It is understood and agreed that this Agreement does not create a fiduciary
relationship between Sonic and Licensee, and that nothing herein contained shall
constitute Licensee as the agent, legal representative, partner, joint venturer,
or employee of Sonic. Licensee is, and shall remain, an independent contractor
responsible for all obligations and liabilities of, and for all loss or damage
to, the Non-Traditional Sonic and its business, including any personal property,
equipment, fixtures, or real property connected therewith and for all claims or
demands based on damage or destruction of property or based on injury, illness,
or death of any person or persons, directly or indirectly, resulting from the
operation of the Non-Traditional Sonic. Licensee’s responsibility for the
Non-Traditional Sonic and its business shall include responsibility for all of
the employment matters (including employment decisions) of the Non-Traditional
Sonic and for compliance with federal, state, and local laws and regulations
relating to such employment matters.  Sonic will refer all complaints related to
employment matters of the Non-Traditional Sonic to Licensee for resolution, and
the indemnification and hold harmless provisions of Section 17.03 shall apply to
all employment matters of the Non-Traditional Sonic.


17.02.                      Cost of Enforcement. 


If Sonic or Sonic’s Affiliates become involved in any action at law or in equity
or in any proceeding opposing Licensee to secure, enforce, protect, or defend
Sonic’s or Sonic’s Affiliates’ rights and remedies under this Agreement, in
addition to any judgment entered in their favor, Sonic or Sonic’s Affiliates, as
applicable, shall be entitled to demand of and (in the event Sonic or Sonic’s
Affiliates, as applicable, prevail in such actions or proceedings) recover from
Licensee the reasonable costs, expenses, and attorneys’ fees incurred by Sonic
or Sonic's Affiliates.  If, in such applicable final judgment Sonic does not
prevail, Licensee shall be entitled to recover from Sonic in any such action or
proceeding the reasonable costs, expenses, and attorneys’ fees incurred by
Licensee.


17.03.                      Indemnification. 


If Sonic or Sonic’s Affiliates shall be subject to any claim, demand, or penalty
or become a party to any suit or other judicial or administrative proceeding by
reason of any claimed act or omission by Licensee or Licensee’s employees or
agents, or by reason of any act occurring at the Non-Traditional Sonic, or by
reason of any act or omission with respect to the business or operation of the
Non-Traditional Sonic, Licensee shall indemnify and hold Sonic and Sonic’s
Affiliates harmless against all judgments, settlements, penalties, and expenses,
including attorneys’ fees, court costs, and other expenses of litigation or
administrative proceeding, incurred by or imposed on Sonic or Sonic’s Affiliates
in connection with the investigation or defense relating to such claim or
litigation or administrative proceeding and, at the election of Sonic, Licensee
shall also defend Sonic and Sonic’s Affiliates.  The Licensee shall
46

--------------------------------------------------------------------------------


 
 not have any obligation to indemnify, defend, or hold harmless Sonic or any
other Person pursuant to the provisions of this Section 17.03 to extent the
obligation arises predominantly as a proximate result of Sonic’s act or failure
to act when under a duty to act.


18.  EFFECT OF WAIVERS.


No waiver by Sonic of any breach or series of breaches of this Agreement shall
constitute a waiver of any subsequent breach or waiver of the terms of this
Agreement.


19.  NOTICES. 


19.01.                      Delivery.


Any notice required hereunder, if not specified, shall be in writing and shall
be delivered by (i) personal service, (ii) by overnight, receipted delivery
service, (iii) by United States certified or registered mail, with postage
prepaid, addressed to Licensee at the Non-Traditional Sonic or at such other
address of Licensee then appearing on the records of Sonic or to Sonic addressed
to the attention of Sonic’s General Counsel at 300 Johnny Bench Drive, Oklahoma
City, Oklahoma 73104, or at the subsequent address of Sonic’s corporate
headquarters.  Either party, by a similar written notice, may change the address
to which notices shall be sent. Notice shall be deemed effective on the date of
delivery, if delivery is by personal service or overnight delivery, or three
business days after the party places the notice in the United States mail, if
delivery is by certified or registered mail.


19.02.                      Failure to Accept.


If Sonic is unable to give actual notice of any breach or termination of this
Agreement because Licensee has failed to provide Sonic with a current address,
because Licensee fails to accept or pick up this mailed notice, or due to any
reason which is not the fault of Sonic, then such notice shall be deemed as
given when Sonic sends such notice by overnight receipted delivery service or
registered or certified mail, postage prepaid.


19.03.                      Licensee’s Principal.


Licensee has designated on the first page of this Agreement a Principal to serve
as the party receiving primary notice on behalf of the Licensee.  Each Licensee
hereby agrees that Sonic may send its notices and communications under this
Agreement to the Principal provided for herein, that Sonic may use the Principal
as its primary contact for purposes of communications and notices permitted or
required hereunder, and that all communications and notices given by Sonic to
the Principal will be just as effective on each Licensee as though the same had
been given to each Licensee.
47

--------------------------------------------------------------------------------




20.  ENTIRE AGREEMENT.


20.01.                      No Oral Agreements. 


This Agreement and all addenda, appendices, and amendments hereto constitute the
entire agreement between the parties and supersede all prior and
contemporaneous, oral or written agreements or understandings of the parties. 


20.02.                      Scope and Modification of Agreement. 


No interpretation, change, termination, or waiver of any of the provisions
hereof shall be binding upon Sonic unless in writing signed by an officer of
Sonic.  No modification, waiver, termination, rescission, discharge, or
cancellation of this Agreement shall affect the right of any party hereto to
enforce any claim or right hereunder, whether or not liquidated, which occurred
prior to the date of such modification, waiver, termination, rescission,
discharge, or cancellation.


21.  CONSTRUCTION AND SEVERABILITY.


21.01.                      Interpretation. 


The recitals shall be considered a part of this Agreement.  Section and
subsection captions are used only for convenience and are in no way to be
construed as part of this Agreement or as a limitation of the scope of the
particular sections, subsections, paragraphs, and subparagraphs to which they
refer.  Words of any gender used in this Agreement shall include any other
gender, and words in the singular shall include the plural where the context
requires.


21.02.                      Invalidity. 


If any part of this Agreement for any reason shall be declared invalid, such
decision shall not affect the validity of any remaining portion, which shall
remain in full force and effect.  In the event any material provision of this
Agreement shall be stricken or declared invalid, Sonic reserves the right to
terminate this Agreement.


21.03.                      Binding Effect. 


This Agreement shall be binding upon the parties, and their heirs, executors,
personal representatives, successors, and assigns.


21.04.                      Survival. 


Any provisions of this Agreement which impose an obligation after termination or
expiration of this Agreement shall survive the termination or expiration of this
Agreement and be binding on the parties.
48

--------------------------------------------------------------------------------




21.05.                      Liability of Multiple Licensees. 


If Licensee consists of more than one Person or entity, each such Person and
entity, and each proprietor, partner, member, and shareholder of each such
entity, shall be jointly and severally liable for any and all of Licensee’s
obligations and prohibitions under this Agreement.  Consequently, if and when a
Person or entity as Licensee is in breach of this Agreement and fails or is
unable to cure such breach in a timely manner, Sonic may terminate the rights of
the so-affected Person or entity under this Agreement whereby this Agreement is
terminated as to only such Person or entity while remaining fully effective as
to all other Persons and entities remaining as Licensee on this Agreement.  This
Person or entity removed as Licensee shall remain jointly and severally
obligated with the Persons and entities remaining as Licensee for any and all
obligations and liabilities of Licensee which occurred or accrued through the
date of removal of said Person or entity.


22.  BUSINESS ENTITY LICENSEES


22.01.                      Corporate, Partnership, and Limited Liability
Company Licensees.


If the Licensee is a corporation, partnership, or limited liability company, the
Licensee shall comply with the following provisions:


(a)           Purpose.  The certificate of incorporation and bylaws, partnership
agreement and certificate of limited partnership (if applicable), or articles of
organization and operating agreement of the Licensee (collectively,
“Organizational Documents”), as applicable, shall provide that the purpose of
the business entity shall consist only in the development, ownership, operation,
and maintenance of Sonic drive-in restaurants and/or non-traditional Sonic
restaurants.


(b)           Transfer Restrictions.  The Organizational Documents of the
Licensee shall provide that the Licensee shall not issue any additional capital
stock or interest of the Licensee and that no stockholder, partner, or member,
as applicable, may transfer, assign, or pledge any issued capital stock or
interest of the Licensee without the prior, written consent of Sonic, and each
stock certificate, if applicable, issued to evidence the capital stock of the
Licensee shall contain a legend disclosing the foregoing restriction.  Sonic
shall not withhold its consent to the issuance of additional capital stock or
interest or a transfer, assignment, or pledge without a reasonable basis.  In
giving its consent, Sonic shall have the right (but not the obligation) to
impose one or more reasonable conditions, including (without limitation) the
requirement that the recipient of the capital stock or interest execute an
agreement substantially similar to the Guaranty and Restriction Agreement
attached as Schedule I to this Agreement.


(c)           Stockholder/Partner/Member Guaranty.  Each stockholder, partner,
or member of the Licensee, as applicable, shall execute the Guaranty and
Restriction Agreement attached as Schedule I to this Agreement.


(d)           Documents.  Prior to Sonic’s execution of this Agreement, the
Licensee shall deliver to Sonic copies of its Organizational Documents and
issued stock certificates, as applicable, reflecting compliance with the
provisions of this Section 22.01.
49

--------------------------------------------------------------------------------




22.02.                      Other Entity Licensee.


If the Licensee is any other form of business entity, the Licensee shall deliver
to Sonic  copies of its organizational documents containing provisions
substantially similar to those required by Section 22.01.


22.03.                      Employee Stock Purchase Plans.


The Licensee shall have the right to transfer up to 49% of its outstanding
capital stock or other equity interests to an employee stock purchase plan as
long as one individual who qualifies as a licensee of Sonic for the
Non-Traditional Sonic continues to own and Control, directly or indirectly, at
least 51% of the Licensee’s outstanding capital stock or other equity interests.


22.04.  Good Standing.


If the Licensee is a business entity, Licensee shall remain an active entity in
good standing in its state of formation.


23.  APPLICABLE LAWS; WAIVER OF JURY TRIAL; LIMITATIONS.


The terms and provisions of this Agreement shall be interpreted in accordance
with and governed by the laws of the State of Oklahoma, provided that if the
laws of the State of Oklahoma would not permit full enforcement of Section 16 of
this Agreement, then the laws of the state in which the Non-Traditional Sonic is
located or Licensee is domiciled shall apply to the extent that any or all of
such laws more fully permit enforcement of Section 16 of this Agreement.  Except
as provided in Section 14.03, Licensee agrees that jurisdiction over Licensee
exists and is proper within the county where the corporate headquarters of Sonic
are located and within any and all other courts, whether federal, state, or
local, located within that county, and venue for any matter, claim, or cause of
action relating to (a) this Agreement or any other agreement between Licensee
and Sonic or Sonic’s Affiliates, (b) the parties’ business activities conducted
as a result of this Agreement, or (c) the parties’ relationship or business
dealings with one another generally, including all disputes and litigation
pending or in existence as of the date of this Agreement, shall only exist and
is only proper within the same county where the corporate headquarters of Sonic
are located and within any and all other courts, whether federal, state, or
local, located within that county.  Licensee waives any and all defenses and
objections, and Licensee agrees not to assert any defense or objection, to
jurisdiction over Licensee and to venue as described hereinabove regarding any
action, proceeding, or litigation instituted by Sonic against Licensee.  Sonic
and Licensee agree that any and all breaches of this Agreement, including
breaches occurring after termination, cancellation, or expiration of this
Agreement, shall be deemed to have occurred where the corporate headquarters of
Sonic are located.  SONIC AND LICENSEE WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY.  SONIC AND LICENSEE ALSO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO OR CLAIM OF PUNITIVE OR EXEMPLARY DAMAGES
AGAINST THE OTHER AND AGREE THAT, IN THE EVENT OF A DISPUTE BETWEEN THEM, EACH
SHALL BE LIMITED TO THE
50

--------------------------------------------------------------------------------


 
 RECOVERY OF ANY ACTUAL DAMAGES SUSTAINED BY IT.  EXCEPT FOR CLAIMS ARISING FROM
LICENSEE’S NON-PAYMENT OR UNDERPAYMENT OF AMOUNTS LICENSEE OWES SONIC, ANY AND
ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR SONIC’S RELATIONSHIP
WITH LICENSEE WILL BE BARRED UNLESS A JUDICIAL OR ARBITRATION PROCEEDING IS
COMMENCED WITHIN ONE YEAR FROM THE DATE ON WHICH THE PARTY ASSERTING THE CLAIM
KNEW OR SHOULD HAVE KNOWN OF THE FACTS GIVING RISE TO THE CLAIMS.


24.  ACKNOWLEDGEMENT.


Licensee acknowledges that:


24.01.                      Consultation with Counsel. 


Licensee hereby represents that Licensee has received a copy of this Agreement
and has had an opportunity to consult with Licensee’s attorney with respect
thereto at least 10 days prior to Licensee’s execution hereof.  Licensee further
represents that Licensee has had this Agreement in hand for review at least five
business days prior to Licensee’s execution hereof.


24.02.                      Profitability. 


No representation has been made by Sonic as to the future profitability of the
Non-Traditional Sonic.


24.03.                      Licensee’s Investigation. 


Prior to the execution of this Agreement, Licensee has had ample opportunity to
contact existing licensees of Sonic and to investigate all representations made
by Sonic relating to the Sonic System.  The Licensee has conducted an
independent investigation of the business contemplated by this Agreement and
recognizes that it involves substantial business risks making the success of the
venture largely dependent on the business abilities of the Licensee.  Sonic
disclaims and the Licensee has not received from Sonic or its Affiliates any
express or implied warranty or guaranty regarding the potential volume, profits,
or success of the business venture contemplated by this Agreement.  The Licensee
has not relied on any express or implied warranty or guaranty from Sonic or its
Affiliates regarding the potential volume, profits, or success of the business
venture contemplated by this Agreement.


24.04.                      Contrary Representations.


The Licensee knows of no representations by Sonic or its Affiliates about the
business contemplated by this Agreement which contradict the terms of this
Agreement.  The Licensee has not relied on any representations from Sonic or its
Affiliates about the business contemplated by this Agreement which contradict
the terms of this Agreement or the disclosures set forth in the Franchise
Offering Circular delivered to the Licensee in connection with the issuance of
this Agreement.
51

--------------------------------------------------------------------------------




24.05.                      Variances to Other Licensees.


The Licensee understands that other developers and licensees may operate under
different forms of agreements and, consequently, that Sonic’s rights and
obligations with regard to its various licensees may differ materially in
certain circumstances.


24.06.                      Complete Agreement. 


This Agreement supersedes any and all other agreements or representations
respecting the Non-Traditional Sonic and contains all the terms, conditions, and
obligations of the parties with respect to the subject matter of this Agreement.


25.   INPUT AND ADVICE FROM LICENSEES.


In connection with the implementation of or significant changes in the programs
or policies referred to in Sections 6.04, 6.05(c), 6.06, 8, 11.01(c), and
11.01(g) of this Agreement, Sonic shall solicit input and advice from a group of
licensees gathered together for such purpose (whether established ongoing for
such purpose or gathered on an ad hoc basis from time to time).  Sonic further
shall use its best efforts to ensure that such groups are balanced in terms of
geographic base, size of operating group, and period of tenure within the Sonic
System.  Notwithstanding the foregoing, this Section 25 shall not have any
effect unless the license agreements in effect for at least one-third of all
Sonic drive-in restaurants and non-traditional Sonic restaurants contain this
provision or a substantially similar provision.


26.   INJUNCTIVE RELIEF.


The Licensee acknowledges that Sonic’s remedy at law for any breach of (a) any
of the Licensee’s covenants under this Agreement (other than those involving
only the payment of money), including the covenants contained in Section 16 of
this Agreement; and (b) Sections 14.01(l), 14.02(c), 14.03(h), 15.01(b),
15.01(c), 15.01(d), and 15.01(e) of this Agreement, would not constitute an
adequate remedy at law and, therefore, Sonic shall have the right to obtain
temporary and permanent injunctive relief in any proceeding brought to enforce
any of those provisions, without the necessity of proof of actual
damages.  Licensee acknowledges and expressly agrees that Sonic shall not be
required to post any bond or other form of security in connection with any
request for the issuance of injunctive relief, and Licensee expressly and
unconditionally waives any requirement for the provision of security.  Licensee
also agrees that injunctive relief sought by Sonic and ordered by any court of
competent jurisdiction shall be given full force and effect in any other
jurisdiction, including the jurisdiction in which the Non-Traditional Sonic is
located, and that Licensee will not oppose the enforcement of such
relief.  Nothing in this Section 26 shall prevent Sonic from pursuing separately
or concurrently one or more of any other remedies available at law, subject to
the provisions of Section 14.03 of this Agreement.


27.   GENERAL RELEASE AND COVENANT NOT TO SUE.


THE LICENSEE HEREBY RELEASES SONIC, SONIC CORP., AND THEIR SUBSIDIARIES AND
AFFILIATES, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS OF SONIC, SONIC
CORP., AND THEIR
52

--------------------------------------------------------------------------------


 
SUBSIDIARIES AND AFFILIATES, FROM ANY AND ALL CLAIMS AND CAUSES OF ACTION, KNOWN
OR UNKNOWN, WHICH MAY EXIST IN FAVOR OF THE LICENSEE AS OF THE DATE OF THIS
AGREEMENT.  IN ADDITION, THE LICENSEE COVENANTS THAT THE LICENSEE SHALL NOT FILE
OR PURSUE ANY LEGAL ACTION OR COMPLAINT AGAINST ANY OF THE FOREGOING ENTITIES OR
PERSONS WITH REGARD TO ANY OF THE FOREGOING CLAIMS OR CAUSES OF ACTION RELEASED
PURSUANT TO THIS SECTION 27.








Executed on the dates set forth below, to have effect as of ,  200.


Sonic:                                                                           Sonic
Industries LLC


By: _________________________________
      (Vice) President
                                                                                              
Date: _______________________, 2007


Licensee:                                                                                             
____________________________________


Date: __________________________, 2007


____________________________________


Date:___________________________, 2007
53

--------------------------------------------------------------------------------


 
 
 
 
 
Schedule I




Guaranty and Restriction Agreement
 
 
 
 

--------------------------------------------------------------------------------


 
 
GUARANTY AND RESTRICTION AGREEMENT


The undersigned (jointly and severally or individually, the “Guarantor”), Sonic
Industries LLC (“Sonic”), and  (the “Licensee”) enter into this Guaranty and
Restriction Agreement (this “Guaranty”) as of  , 200.


WITNESSETH:


Whereas, Sonic is entering into a license agreement (the “License Agreement”)
dated the same date as this Guaranty with the Licensee for the non-traditional
Sonic restaurant located at , ,   (the “Non-Traditional Sonic”); and


Whereas, as a condition to entering into the License Agreement, Sonic has asked
the
Guarantor to provide a personal guaranty of all obligations of the Licensee
Agreement; and


Whereas, Sonic has also asked the Guarantor and the Licensee to agree to a
restriction on the transfer of interests in the Licensee; and


Whereas Sonic, the Guarantor, and the Licensee are willing to enter into those
agreements based upon the terms and conditions of this Guaranty.


Now, therefore, in consideration of the mutual covenants set forth below and
other good and valuable consideration, the receipt and sufficiency of which the
parties hereby acknowledge, the parties agree as follows:


1.           Personal Guaranty of Payments.  The Guarantor hereby guarantees the
prompt and full payment and performance of all obligations under the License
Agreement including:


(a)           all royalties due Sonic pursuant to the License Agreement,


(b)           all brand contribution fees to the Sonic Brand Fund pursuant to
the License Agreement,


(c)           all contributions to approved advertising cooperatives pursuant to
the License Agreement, and


(d)           any other obligations owing to Sonic or its Affiliates (as defined
in the License Agreement) relating to the Non-Traditional Sonic, including any
sign lease agreement.


2.           Nature of Guaranty.  This guaranty shall constitute an absolute,
unconditional, irrevocable, and continuing guaranty.  Sonic shall not have any
obligation to take any action against any other person or entity for collection
of any payments prior to making any demand for payment or bringing any action
against the Guarantor.

--------------------------------------------------------------------------------




3.           Permitted Actions.  From time to time, Sonic shall have the right
to take, permit, or suffer to occur any “Permitted Action,” as defined below,
without modifying, reducing, waiving, releasing, impairing, or otherwise
affecting the obligations of the Guarantor under this Guaranty, without giving
notice to the Guarantor or obtaining the Guarantor’s consent, without the
necessity of any reservations of rights against the Guarantor, and without
liability on the part of Sonic.  As used in this Section 3, the phrase
“Permitted Action” shall mean (a) an agreed extension of time for payment of any
sum due under the License Agreement, (b) an agreed change in the manner or place
of payment of any sums due under the License Agreement, (c) any waiver by Sonic
of any defaults under the provisions of the License Agreement, (d) any delay or
failure by Sonic to exercise any right or remedy Sonic may have under the
License Agreement, (e) the granting by Sonic of any leniencies, waivers,
extensions, and indulgences under the License Agreement, and (f) any agreed
amendments to the License Agreement.


4.           Waiver of Notices.  The Guarantor acknowledges and waives notice of
Sonic’s acceptance of the Guarantor’s guaranty pursuant to the terms of this
Agreement.  The Guarantor also waives any requirement that Sonic notify the
Guarantor of any demands or enforcement actions by Sonic against the Licensee.


5.           Restrictions on Transfer.  The Licensee shall not issue any
additional shares of capital stock or other interest without the prior, written
consent of Sonic.  The Guarantor shall not transfer, assign, or pledge any of
its shares of capital stock or other interest in the Licensee to any person
without the prior, written consent of Sonic.


6.           Disputes.  Any dispute between the parties concerning this Guaranty
will be resolved in accordance with the arbitration provisions contained in the
License Agreement.


7.           Attorneys’ Fees, Costs, and Expenses.  In any action brought by
Sonic to enforce the obligations of the Guarantor, Sonic shall also have the
right to collect its reasonable attorneys’ fees, court costs, and expenses
incurred in the action.


8.           Headings.  The headings used in this Guaranty appear strictly for
the parties’ convenience in identifying the provisions of this Guaranty and
shall not affect the construction or interpretation of the provisions of this
Guaranty.


9.           Binding Effect.  This Guaranty binds and inures to the benefit of
the parties and their respective successors, legal representatives, heirs, and
permitted assigns.


10.           Waiver.  The failure of a party to insist in any one or more
instances on the performance of any term or condition of this Guaranty shall not
operate as a waiver of any future performance of that term or condition.

--------------------------------------------------------------------------------




11.           Governing Law.  Notwithstanding the place where the parties
execute this Guaranty, the internal laws of Oklahoma shall govern the
construction of the terms and the application of the provisions of this
Guaranty.


12.           Amendments.  No amendments to this Guaranty shall become effective
or binding on the parties unless agreed to in writing by all of the parties to
be bound by the amendment.


13.           Time.  Time constitutes an essential part of each and every part
of this Guaranty.


14.           Notice.  Except as otherwise provided in this Guaranty, when this
Guaranty makes provision for notice or concurrence of any kind, the sending
party shall deliver or address the notice to the other party by certified mail,
telecopy, or nationally-recognized overnight delivery service to the addresses
shown on Exhibit “A” to this Guaranty.


All notices pursuant to the provisions of this Guaranty shall run from the date
that the other party receives the notice or three business days after the party
places the notice in the United States mail.  Each party may change the party’s
address by giving written notice to the other parties.


15.           Release and Covenant Not To Sue.  THE GUARANTOR AND THE LICENSEE,
AND EACH OF THEM, HEREBY RELEASE ALL CLAIMS AND CAUSES OF ACTION WHICH THE
GUARANTOR OR THE LICENSEE, OR BOTH OF THEM, MAY HAVE AGAINST SONIC, SONIC CORP.,
AND THEIR SUBSIDIARIES AND AFFILIATES, AND THE STOCKHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS OF SONIC, SONIC CORP., AND THEIR SUBSIDIARIES
AND AFFILIATES.  THE GUARANTOR AND THE LICENSEE, AND EACH OF THEM, FURTHER
COVENANT NOT TO SUE ANY OF THE FOREGOING PERSONS OR ENTITIES ON ACCOUNT OF ANY
OF THE FOREGOING CLAIMS OR CAUSES OF ACTION.


Executed and delivered as of the day and year first set forth above.












{Signatures on the following page}

--------------------------------------------------------------------------------



















 






Sonic:                                                                           Sonic
Industries LLC.


By: _________________________________
                                                                                                      
(Vice) President




Guarantor:                                                                                                   ____________________________________




                      ____________________________________
                                                            



                      ____________________________________






Licensee:


                By: ________________________________
                Its:
































This Guaranty and Restriction Agreement signature page is for the following:
Non-Traditional Sonic #


,


--------------------------------------------------------------------------------



EXHIBIT “A”


Notice addresses are as follows:


Sonic:                                                                                    
300 Johnny Bench Drive
Oklahoma City, OK 73104
(405) 225-5973 Fax


Guarantors:




(___) ___-____ Fax








(___) ___-____ Fax




Licensee:
 

